KPMG ALLIANZ LIFE OF NY VARIABLE ACCOUNT C of ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Financial Statements December 31, 2011 (With Report of Independent Registered Public Accounting Firm Thereon) KPMG KPMG LLP 4200 Wells Fargo Center 90 South Seventh Street Minneapolis, MN 55402 Report of Independent Registered Public Accounting Firm The Board of Directors of Allianz Life Insurance Company of New York and Contract Owners of Allianz Life of NY Variable Account C: We have audited the accompanying statements of assets and liabilities of the sub-accounts of Allianz Life of NY Variable Account C (the Variable Account) as of December 31, 2011, and the related statements of operations for the year or period then ended, the statements of changes in net assets for each of the years or periods in the two-year period then ended, and the financial highlights for each of the periods presented.These financial statements and financial highlights are the responsibility of the Variable Account's management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Investment securities held in custody for the benefit of the Variable Account were confirmed to us by the transfer agents of the underlying mutual funds.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the sub-accounts of Allianz Life of NY Variable Account C as of December 31, 2011, the results of their operations, the changes in their net assets, and the financial highlights for each of the periods stated above, in conformity with U.S. generally accepted accounting principles. /s/ KPMG Minneapolis, Minnesota March 23, 2012 KPMG LLP is a Delaware limited partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Alger American SmallCap Growth Portfolio AZL Allianz AGIC Opportunity Fund AZL Balanced Index Strategy Fund Assets: Investments at Net Asset Value $1 Total Assets 59 29 1 Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: 59 29 1 Contract Owners' Equity: Contracts in Accumulation Period 59 29 1 Contracts in Annuity Payment Period - Total Contract Owners' Equity $1 Investment Shares 4 1 2 - Investments at Cost $1 See accompanying notes to financial statements(Continued) 3 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - - - 2 - - Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 4 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL Franklin Small Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 5 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 6 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL J.P.Morgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - 42 - Total Contract Owners' Equity Investment Shares 69 Investments at Cost See accompanying notes to financial statements(Continued) 7 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 8 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) BlackRock Global Allocations V.I. Fund Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio Davis VA Value Portfolio Fidelity VIP FundsManager 50% Portfolio Assets: Investments at Net Asset Value $8 Total Assets 8 Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: 8 Contract Owners' Equity: Contracts in Accumulation Period 8 Contracts in Annuity Payment Period - Total Contract Owners' Equity $8 Investment Shares 53 - 20 Investments at Cost $6 See accompanying notes to financial statements(Continued) 9 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) Fidelity VIP FundsManager 60% Portfolio Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - 25 9 9 Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 10 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) Franklin Rising Dividends Securities Fund Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Invesco V.I. Capital Appreciation Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - 47 - 9 - Total Contract Owners' Equity Investment Shares 8 Investments at Cost See accompanying notes to financial statements(Continued) 11 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) Invesco V.I. Core Equity Fund Invesco Van Kampen LIT Capital Growth Portfolio Jennison Portfolio JPMIT International Equity Fund JPMorgan Insurance Trust U.S. Equity Portfolio Mutual Global Discovery Securities Fund Assets: Investments at Net Asset Value $4 $- $- Total Assets 53 4 - 13 - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: 53 4 - 13 - Contract Owners' Equity: Contracts in Accumulation Period 53 4 - 13 - Contracts in Annuity Payment Period - Total Contract Owners' Equity $4 $- $- Investment Shares 2 - 13 - 1 - Investments at Cost $3 $- $9 $- See accompanying notes to financial statements(Continued) 12 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) Mutual Shares Securities Fund Oppenheimer Global Securities Fund/VA Oppenheimer High Income Fund/VA Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period 23 - Total Contract Owners' Equity Investment Shares 34 57 Investments at Cost See accompanying notes to financial statements(Continued) 13 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) PIMCO VIT Commodity RealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 14 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Seligman Small-Cap Value Portfolio SP International Growth Portfolio Templeton Foreign Securities Fund Assets: Investments at Net Asset Value $- Total Assets - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - Contract Owners' Equity: Contracts in Accumulation Period - Contracts in Annuity Payment Period - 29 Total Contract Owners' Equity $- Investment Shares - 45 Investments at Cost $- See accompanying notes to financial statements(Continued) 15 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Assets and Liabilities December 31, 2011 (In thousands) Templeton Global Bond Securities Fund Templeton Growth Securities Fund Total All Funds Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - - - Total Liabilities - - - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - 18 Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements 16 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Alger American SmallCap Growth Portfolio AZL Allianz AGIC Opportunity Fund AZL Balanced Index Strategy Fund Investment Income: Dividends Reinvested in Fund Shares $- $1 $- $- $- Expenses: Mortality and Expense Risk Charges 3 1 - - 95 Investment Income (Loss),Net - - - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net - - - Realized Gains (Losses) on Investments, Net - - - Net Change in Unrealized Appreciation (Depreciation) on Investments 11 - 74 Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations $- See accompanying notes to financial statements(Continued) 17 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges 85 Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 18 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) AZL Franklin Small Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net 13 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - 30 - 27 - - Realized Gains (Losses) on Sales of Investments, Net 45 Realized Gains (Losses) on Investments, Net 27 72 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 19 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges 68 Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - 6 - Realized Gains (Losses) on Sales of Investments, Net 2 36 Realized Gains (Losses) on Investments, Net 2 36 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 20 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) AZL J.P.Morgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund Investment Income: Dividends Reinvested in Fund Shares $3 $- Expenses: Mortality and Expense Risk Charges 10 79 Investment Income (Loss),Net 33 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - - - 26 1 - Realized Gains (Losses) on Sales of Investments, Net 40 - Realized Gains (Losses) on Investments, Net 40 1 Net Change in Unrealized Appreciation (Depreciation) on Investments - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 1 Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 21 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Investment Income: Dividends Reinvested in Fund Shares $1 Expenses: Mortality and Expense Risk Charges 28 49 Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - - 25 - - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 22 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) BlackRock Global Allocations V.I. Fund Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio Davis VA Value Portfolio Fidelity VIP FundsManager 50% Portfolio (E) (A) Investment Income: Dividends Reinvested in Fund Shares $- $- $2 Expenses: Mortality and Expense Risk Charges 10 - 47 5 11 Investment Income (Loss),Net - 18 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - - - 17 4 Realized Gains (Losses) on Sales of Investments, Net - 4 13 Realized Gains (Losses) on Investments, Net - 4 30 3 Net Change in Unrealized Appreciation (Depreciation) on Investments - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations $- See accompanying notes to financial statements(Continued) 23 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) Fidelity VIP FundsManager 60% Portfolio Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund (A) Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges 27 93 96 Investment Income (Loss),Net 48 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds 12 - Realized Gains (Losses) on Sales of Investments, Net 39 Realized Gains (Losses) on Investments, Net 51 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 24 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) Franklin Rising Dividends Securities Fund Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Invesco V.I. Capital Appreciation Fund Investment Income: Dividends Reinvested in Fund Shares $- $2 $- Expenses: Mortality and Expense Risk Charges 40 80 3 Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net 39 Realized Gains (Losses) on Investments, Net 39 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 25 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) Invesco V.I. Core Equity Fund Invesco Van Kampen LIT Capital Growth Portfolio Jennison Portfolio JPMIT International Equity Fund JPMorgan Insurance Trust U.S. Equity Portfolio Mutual Global Discovery Securities Fund (D) Investment Income: Dividends Reinvested in Fund Shares $1 $- $- $- $- Expenses: Mortality and Expense Risk Charges 1 - 7 - - Investment Income (Loss),Net - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net - - 4 - - Realized Gains (Losses) on Investments, Net - - 4 - - Net Change in Unrealized Appreciation (Depreciation) on Investments 1 - - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 1 - - Net Increase (Decrease) in Net Assets From Operations $1 $- $- See accompanying notes to financial statements(Continued) 26 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) Mutual Shares Securities Fund Oppenheimer Global Securities Fund/VA Oppenheimer High Income Fund/VA Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges 23 8 28 Investment Income (Loss),Net 76 37 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net 13 4 26 Realized Gains (Losses) on Investments, Net 13 4 26 Net Change in Unrealized Appreciation (Depreciation) on Investments 33 Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 7 Net Increase (Decrease) in Net Assets From Operations $5 See accompanying notes to financial statements(Continued) 27 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) PIMCO VIT Commodity RealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio (C) Investment Income: Dividends Reinvested in Fund Shares $3 Expenses: Mortality and Expense Risk Charges 5 Investment Income (Loss),Net 45 43 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net 68 8 Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments 88 Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 28 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Seligman Small-Cap Value Portfolio SP International Growth Portfolio Templeton Foreign Securities Fund (C) (B) Investment Income: Dividends Reinvested in Fund Shares $- $1 Expenses: Mortality and Expense Risk Charges 13 3 4 Investment Income (Loss),Net 24 35 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 29 Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 29 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Operations For the year ended December 31, 2011 (In thousands) Templeton Global Bond Securities Fund Templeton Growth Securities Fund Total All Funds Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations (A) Period from January 21, 2011 (fund commencement) to December 31, 2011 (B) Period from January 1, 2011 through March 11, 2011 (fund termination) (C) Period from July 22, 2011 through December 31, 2011 (fund addition) (D) Period from January 1, 2011 through September 16, 2011 (fund termination) (E) Period from March 11, 2011 (fund commencement) to December 31, 2011 See accompanying notes to financial statements 30 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net - - Net Change in Unrealized Appreciation (Depreciation) on Investments 29 11 26 11 Net Increase (Decrease) in Net Assets From Operations 25 10 6 Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charge - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 13 Net Assets at Beginning of Period 98 33 36 Net Assets at End of Period See accompanying notes to financial statements(Continued) 31 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Alger American SmallCap Growth Portfolio AZL Allianz AGIC Growth Fund AZL Allianz AGIC Opportunity Fund 2010 (J) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- Realized Gains (Losses) on Investments, Net - - - 58 Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - - - Contract Transactions-All Products Purchase Payments - - - 30 Transfers Between Funds - - - Surrenders and Terminations - - - Rescissions - Bonus (Includes Recaptures) - 6 1 Contract Maintenance Charge - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - - Increase (Decrease) in Net Assets - - - Net Assets at Beginning of Period 1 1 - 6 Net Assets at End of Period $1 $1 $- $- See accompanying notes to financial statements(Continued) 32 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Allianz Global Investors Select Fund AZL Balanced Index Strategy Fund AZL BlackRock Capital Appreciation Fund 2010 (J) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $5 Realized Gains (Losses) on Investments, Net - 61 47 Net Change in Unrealized Appreciation (Depreciation) on Investments - - 74 Net Increase (Decrease) in Net Assets From Operations - 66 62 Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Includes Recaptures) - 13 65 75 18 8 Contract Maintenance Charge - - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 33 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 78 40 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds 59 Surrenders and Terminations Rescissions - - Bonus (Includes Recaptures) 16 5 4 4 3 13 Contract Maintenance Charge - - Rider Charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 34 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Franklin Small Cap Value Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 91 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - - Bonus (Includes Recaptures) 3 3 3 1 3 6 Contract Maintenance Charge Rider Charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 35 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 27 96 72 86 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Includes Recaptures) 94 46 20 56 Contract Maintenance Charge - - Rider Charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 36 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Gateway Fund 2010 (G) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $4 Realized Gains (Losses) on Investments, Net 2 - Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations 80 2 Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations - Rescissions - - Bonus (Includes Recaptures) 4 11 24 1 Contract Maintenance Charge - - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - Net Assets at End of Period See accompanying notes to financial statements(Continued) 37 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 52 87 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Includes Recaptures) 70 2 1 33 39 Contract Maintenance Charge - - Rider Charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 6 Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 38 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL J.P.Morgan International Opportunities Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 36 2 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - - - Bonus (Includes Recaptures) 11 3 17 23 4 5 Contract Maintenance Charge Rider Charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 59 Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 39 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund 2010 (G) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net 40 - Net Change in Unrealized Appreciation (Depreciation) on Investments 7 Net Increase (Decrease) in Net Assets From Operations 7 Contract Transactions-All Products Purchase Payments 31 Transfers Between Funds 14 68 82 Surrenders and Terminations 1 Rescissions - Bonus (Includes Recaptures) 5 1 8 7 8 - Contract Maintenance Charge - - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - Net Assets at End of Period See accompanying notes to financial statements(Continued) 40 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $3 Realized Gains (Losses) on Investments, Net 1 - 88 Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Includes Recaptures) 4 3 7 14 Contract Maintenance Charge Rider Charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 41 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 84 1 Transfers Between Funds Surrenders and Terminations Rescissions - - Bonus (Includes Recaptures) 7 7 - - 6 20 Contract Maintenance Charge Rider Charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 8 Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 42 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund BlackRock Global Allocations V.I. Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 64 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - - Bonus (Includes Recaptures) 5 7 1 1 Contract Maintenance Charge - - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 43 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio 2011 (C) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- Realized Gains (Losses) on Investments, Net - - - 4 Net Change in Unrealized Appreciation (Depreciation) on Investments - - 1 Net Increase (Decrease) in Net Assets From Operations - - 1 Contract Transactions-All Products Purchase Payments 1 - - - 17 Transfers Between Funds - - - Surrenders and Terminations - - - Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charge - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - - Increase (Decrease) in Net Assets - - 1 6 Net Assets at Beginning of Period - - 8 7 Net Assets at End of Period $- $8 $8 See accompanying notes to financial statements(Continued) 44 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Davis VA Value Portfolio Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio 2011 (A) 2011 (A) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net 30 1 3 - 51 - Net Change in Unrealized Appreciation (Depreciation) on Investments 27 - - Net Increase (Decrease) in Net Assets From Operations 26 - - Contract Transactions-All Products Purchase Payments - 1 - - Transfers Between Funds 1 - - Surrenders and Terminations - - Rescissions - Bonus (Includes Recaptures) - - 10 - 16 - Contract Maintenance Charge - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets 6 - - Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 45 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 71 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 82 4 14 36 Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Includes Recaptures) - - - 2 25 24 Contract Maintenance Charge Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 46 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Rising Dividends Securities Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $7 Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 4 26 47 Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Includes Recaptures) 27 10 - 1 1 2 Contract Maintenance Charge Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 93 Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 47 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 39 10 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 1 4 7 64 Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Includes Recaptures) - - - 3 8 1 Contract Maintenance Charge - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 48 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Franklin U.S. Government Fund Franklin Zero Coupon Fund 2010 Invesco V.I. Capital Appreciation Fund 2010 (K) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - 79 32 Net Increase (Decrease) in Net Assets From Operations - 24 Contract Transactions-All Products Purchase Payments - - - Transfers Between Funds - - Surrenders and Terminations - Rescissions - - - Bonus (Includes Recaptures) 46 74 - 4 - - Contract Maintenance Charge - - - Rider Charge - - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - 3 Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 49 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Invesco V.I. Core Equity Fund Invesco Van Kampen LIT Capital Growth Portfolio Jennison Portfolio 2010 (F) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- $- Realized Gains (Losses) on Investments, Net - 4 - Net Change in Unrealized Appreciation (Depreciation) on Investments 5 1 - 22 Net Increase (Decrease) in Net Assets From Operations 5 1 - 18 Contract Transactions-All Products Purchase Payments - Transfers Between Funds - 35 Surrenders and Terminations - - Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charge - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - 2 Increase (Decrease) in Net Assets - - Net Assets at Beginning of Period 55 58 4 4 - Net Assets at End of Period $4 $4 See accompanying notes to financial statements(Continued) 50 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) JPMIT International Equity Fund JPMorgan Insurance Trust U.S. Equity Portfolio Mutual Global Discovery Securities Fund 2011 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- $- $- Realized Gains (Losses) on Investments, Net - 2 - - Net Change in Unrealized Appreciation (Depreciation) on Investments - - 1 Net Increase (Decrease) in Net Assets From Operations - - 1 Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - - - Rescissions - Bonus (Includes Recaptures) - 3 9 Contract Maintenance Charge - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - - Increase (Decrease) in Net Assets - - 1 Net Assets at Beginning of Period - 10 13 12 Net Assets at End of Period $- $- $- See accompanying notes to financial statements(Continued) 51 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Mutual Shares Securities Fund OpCap Mid Cap Portfolio Oppenheimer Global Securities Fund/VA 2010 (I) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net - 13 14 Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - - - Transfers Between Funds - 11 Surrenders and Terminations - Rescissions - Bonus (Includes Recaptures) 9 12 - 1 - - Contract Maintenance Charge - Rider Charge - - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 52 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Oppenheimer High Income Fund/VA Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio 2010 (H) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $8 $- Realized Gains (Losses) on Investments, Net 4 49 26 - Net Change in Unrealized Appreciation (Depreciation) on Investments 33 1 Net Increase (Decrease) in Net Assets From Operations 5 47 1 Contract Transactions-All Products Purchase Payments - - 1 1 4 Transfers Between Funds 48 Surrenders and Terminations - Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charge - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions 52 Increase (Decrease) in Net Assets 20 26 53 Net Assets at Beginning of Period 53 - Net Assets at End of Period See accompanying notes to financial statements(Continued) 53 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) PIMCO VIT All Asset Portfolio PIMCO VIT Commodity RealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 95 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - - Bonus (Includes Recaptures) 43 55 5 6 46 64 Contract Maintenance Charge Rider Charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 54 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Portfolio 2011 (D ) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - 60 Net Change in Unrealized Appreciation (Depreciation) on Investments - 88 90 Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - Transfers Between Funds 12 - Surrenders and Terminations - - Rescissions - - Bonus (Includes Recaptures) 1 - 30 13 62 61 Contract Maintenance Charge - - - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - - Net Assets at End of Period $- See accompanying notes to financial statements(Continued) 55 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments 2 Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Includes Recaptures) 46 19 84 47 80 Contract Maintenance Charge Rider Charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 56 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) PIMCO VIT Unconstrained Bond Portfolio Seligman Small-Cap Value Portfolio SP International Growth Portfolio 2011 (D ) 2011 (B) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - 31 Net Increase (Decrease) in Net Assets From Operations - 26 25 Contract Transactions-All Products Purchase Payments - - 1 2 - Transfers Between Funds - - 2 Surrenders and Terminations - Rescissions - Bonus (Includes Recaptures) 24 - Contract Maintenance Charge - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - 85 24 Net Assets at Beginning of Period - - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 57 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) SP Strategic Partners Focused Growth Portfolio Templeton Foreign Securities Fund Templeton Global Asset Allocation Fund 2010 (I) 2010 (I) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net - 11 - Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations - - 18 Contract Transactions-All Products Purchase Payments - - 7 63 - - Transfers Between Funds - - Surrenders and Terminations - - Rescissions - Bonus (Includes Recaptures) - - - 4 - - Contract Maintenance Charge - Rider Charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets - - Net Assets at Beginning of Period - - Net Assets at End of Period $- $- $- $- See accompanying notes to financial statements(Continued) 58 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Templeton Global Bond Securities Fund Templeton Growth Securities Fund Total All Funds Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Includes Recaptures) 88 43 8 4 Contract Maintenance Charge Rider Charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period $ 1,182,140 (A)Period from January 21, 2011(fund commencement) to December 31, 2011 (B)Period from January 1, 2011 through March 11, 2011 (fund termination) (C)Period from March 11, 2011(fund commencement) through December 31, 2011 (D)Period from July 22, 2011(fund commencement) through December 31, 2011 (E)Period from January 1, 2011 through September 16, 2011 (fund termination) (F)Period from April 30, 2010 (fund commencement) to December 31, 2010 (G)Period from September 17, 2010 (fund commencement) to December 31, 2010 (H)Period from October 15, 2010 (fund commencement) to December 31, 2010 (I)Period from January 1, 2010 through April 30, 2010 (fund termination) (J)Period from January 1, 2010 through October 15, 2010 (fund termination) (K)Period from January 1, 2010 through December 17, 2010 (fund termination) See accompanying notes to financial statements 59 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 1.ORGANIZATION Allianz Life of NY Variable Account C (Variable Account) is a segregated investment account of Allianz Life Insurance Company of New York (Allianz Life of New York) and is registered with the Securities and Exchange Commission as a unit investment trust pursuant to the provisions of the Investment Company Act of 1940 (as amended).The Variable Account was established by Allianz Life of New York on February 26, 1988, and commenced operations September 6, 1991.Accordingly, it is an accounting entity wherein all segregated account transactions are reflected. The Variable Account's assets are the property of Allianz Life of New York and are held for the benefit of the owners and other persons entitled to payments under variable annuity contracts issued through the Variable Account and underwritten by Allianz Life of New York.The assets of the Variable Account are equal to the reserves and other liabilities of the Variable Account.These Assets are not chargeable with liabilities that arise from any other business Allianz Life of New York may conduct. The Variable Account's sub-accounts are invested, at net asset values, in one or more of the funds listed below in accordance with the selection made by the contract owner. Not all funds listed below are available as investment options for the products, which comprise the Variable Account as some funds have been closed to new money.The investment advisers and specialist manager for each fund are listed in the following table: Fund Investment Adviser Specialist Manager/Adviser Alger American Capital Appreciation Portfolio Fred Alger Management, Inc. N/A Alger American LargeCap Growth Portfolio Fred Alger Management, Inc. N/A Alger American MidCap Growth Portfolio Fred Alger Management, Inc. N/A Alger American SmallCap Growth Portfolio Fred Alger Management, Inc. N/A AZL Allianz AGIC Opportunity Fund * † Allianz Investment Management, LLC Allianz Global Investors Capital AZL Balanced Index Strategy Fund † Allianz Investment Management, LLC N/A AZL BlackRock Capital Appreciation Fund * † Allianz Investment Management, LLC BlackRock Capital Management, Inc. AZL Columbia Mid Cap Value Fund * † Allianz Investment Management, LLC Columbia Management Investment Advisors, LLC AZL Columbia Small Cap Value Fund * † Allianz Investment Management, LLC Columbia Management Investment Advisors, LLC AZL Davis NY Venture Fund * † Allianz Investment Management, LLC Davis Selected Advisers, L.P. AZL Dreyfus Equity Growth Fund * † Allianz Investment Management, LLC Dreyfus Corporation AZL Eaton Vance Large Cap Value Fund * † Allianz Investment Management, LLC Eaton Vance Investment Management AZL Franklin Small Cap Value Fund * † Allianz Investment Management, LLC Franklin Advisory Services, LLC AZL Franklin Templeton Founding Strategy Plus Fund * † Allianz Investment Management, LLC Franklin Mutual Advisors LLC/Templeton Global Advisors Limited/ Franklin Advisers, Inc. AZL Fusion Balanced Fund † Allianz Investment Management, LLC N/A AZL Fusion Conservative Fund † Allianz Investment Management, LLC N/A AZL Fusion Growth Fund † Allianz Investment Management, LLC N/A AZL Fusion Moderate Fund † Allianz Investment Management, LLC N/A AZL Gateway Fund * † Allianz Investment Management, LLC Gateway Investment Advisors, LLC AZL Growth Index Strategy Fund † Allianz Investment Management, LLC N/A AZL International Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, Inc. AZL Invesco Equity and Income Fund * † Allianz Investment Management, LLC Invesco Advisors, Inc. AZL Invesco Growth and Income Fund * † Allianz Investment Management, LLC Invesco Advisors, Inc. AZL Invesco International Equity Fund * † Allianz Investment Management, LLC Invesco Advisors, Inc. AZL J.P. Morgan International Opportunities Fund * † Allianz Investment Management, LLC J.P. Morgan Investment Management Inc. AZL JPMorgan U.S. Equity Fund * † Allianz Investment Management, LLC J.P. Morgan Investment Management Inc. AZL MFS Investors Trust Fund * † Allianz Investment Management, LLC Massachusetts Financial Services Company AZL Mid Cap Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL Money Market Fund * † Allianz Investment Management, LLC BlackRock Advisors LLC AZL Morgan Stanley Global Real Estate Fund * † Allianz Investment Management, LLC Morgan Stanley Investment Management Inc. AZL Morgan Stanley Mid Cap Growth Fund * † Allianz Investment Management, LLC Morgan Stanley Investment Management Inc. AZL S&P 500 Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL Schroder Emerging Markets Equity Fund CL 1 † Allianz Investment Management, LLC Schroder Investment Management NA Inc. AZL Schroder Emerging Markets Equity Fund CL 2 * † Allianz Investment Management, LLC Schroder Investment Management NA Inc. AZL Small Cap Stock Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL Turner Quantitative Small Cap Growth Fund * † Allianz Investment Management, LLC Turner Investment Partners, Inc. (Continued) 60 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 Fund Investment Adviser Specialist Manager/Adviser BlackRock Global Allocations V.I. Fund * BlackRock Investment Management, LLC N/A Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Management Investment Advisors, LLC N/A Columbia Variable Portfolio – Seligman Global Technology Fund Columbia Management Investment Advisors, LLC N/A Davis VA Financial Portfolio Davis Selected Advisers, L.P. N/A Davis VA Value Portfolio Davis Selected Advisers, L.P. N/A Fidelity VIP FundsManager 50% Portfolio * Fidelity Investments Strategic Advisers, Inc. Fidelity VIP FundsManager 60% Portfolio * Fidelity Investments Strategic Advisers, Inc. Franklin Global Real Estate Securities Fund * Franklin Templeton Institutional, LLC N/A Franklin Growth and Income Securities Fund * Franklin Advisers, Inc. N/A Franklin High Income Securities Fund * Franklin Advisers, Inc. N/A Franklin Income Securities Fund * Franklin Advisers, Inc. N/A Franklin Large Cap Growth Securities Fund * Franklin Advisers, Inc. N/A Franklin Rising Dividends Securities Fund * Franklin Advisory Services, LLC N/A Franklin Small Cap Value Securities Fund * Franklin Advisory Services, LLC N/A Franklin Small-Mid Cap Growth Securities Fund * Franklin Advisers, Inc. N/A Franklin Templeton VIP Founding Funds Allocation Fund * Franklin Templeton Services, LLC N/A Franklin U.S. Government Fund * Franklin Advisers, Inc. N/A Invesco V.I. Capital Appreciation Fund Invesco Advisors, Inc. N/A Invesco V.I. Core Equity Fund Invesco Advisors, Inc. N/A Invesco Van Kampen LIT Capital Growth Portfolio * Van Kampen Asset Management, Inc. Invesco Advisors, Inc. Jennison Portfolio Prudential Investments, LLC Jennison Associates LLC JPMIT International Equity Fund J.P. Morgan Asset Management N/A JPMorgan Insurance Trust U.S. Equity Portfolio J.P. Morgan Asset Management N/A Mutual Shares Securities Fund * Franklin Mutual Advisers, LLC N/A Oppenheimer Global Securities Fund/VA OppenheimerFunds, Inc. N/A Oppenheimer High Income Fund/VA OppenheimerFunds, Inc. N/A Oppenheimer Main Street Fund/VA OppenheimerFunds, Inc. N/A PIMCO EqS Pathfinder Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT All Asset Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Commodity RealReturn Strategy Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Emerging Markets Bond Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Global Advantage Strategy Bond Portfolio Pacific Investment Management Company LLC N/A PIMCO VIT Global Bond Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Global Multi-Asset Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT High Yield Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Real Return Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Total Return Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Unconstrained Bond Portfolio Pacific Investment Management Company LLC N/A SP International Growth Portfolio Prudential Investments, LLC Jennison Associates LLC Templeton Foreign Securities Fund * Franklin Advisers, Inc. N/A Templeton Global Bond Securities Fund * Franklin Advisers, Inc. N/A Templeton Growth Securities Fund * Franklin Advisers, Inc. N/A * Fund contains share classes which assess 12b-1 fees. † The investment advisor of this fund is an affiliate of Allianz Life of New York and is paid an investment management fee by the fund. 2.SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. (Continued) 61 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 Recently Issued Accounting Pronouncements In May 2011, the FASB amended guidance within the Fair Value Measurements and Disclosures Topic of the Codification. The amendments clarify FASB’s intent about the application of existing fair value measurement and disclosure information. For example, the application of the highest and best use and valuation premise concepts may not be used for measuring the fair value of financial instruments. The concepts may still be applied to nonfinancial assets and non financial liabilities. The amendments also include new disclosure requirements. For example, all transfers between Level 1 and Level 2 must be disclosed. Previously, only significant transfers required disclosure. The guidance is effective for interim and annual periods beginning on or after December 15, 2011. The Variable Account does not expect the guidance to have a material financial impact on the Financial Statements. In January 2010, Financial Accounting Standards Board (FASB) updated guidance within the Fair Value Measurements and Disclosures Topic of the Codification. The guidance requires additional disclosures for the transfers in and out of Level 1 and Level 2 fair value measurements as well as more detailed disclosures regarding purchases, sales, issuances, and settlements in the rollforward of Level 3 fair values. The guidance also clarifies existing disclosures and suggests that an entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. An entity needs to use judgment in determining the appropriate classes of assets and liabilities. An entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall in either Level 2 or Level 3. The guidance is effective for fiscal years beginning after December 15, 2009, except for the gross presentation of the Level 3 rollforward, which is required for annual reporting periods beginning after December 15, 2010. The Variable Account adopted this guidance as of December 31, 2010, except for the gross presentation of the Level 3 rollforward which was adopted on January 1, 2011. There was no financial impact on the Financial Statements as it relates to disclosures only. Investments Investments of the Variable Account are valued each day the markets are open at fair value using net asset values provided by the investment advisers of the funds after the 4 PM Eastern market close. The Fair Value Measurements and Disclosures topic of the FASB Accounting Standards Codification (ASC 820) establishes a fair value hierarchy that prioritizes the inputs used in the valuation techniques to measure fair value. Level1 – Unadjusted quoted prices for identical assets or liabilities in active markets that the Variable Account has the ability to access at the measurement date. Level2 – Valuations derived from techniques that utilize observable inputs, other than quoted prices included in Level1, which are observable for the asset or liability either directly or indirectly, such as: (a)Quoted prices for similar assets or liabilities in active markets. (b)Quoted prices for identical or similar assets or liabilities in markets that are not active. (c)Inputs other than quoted prices that are observable. (d)Inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level3 – Valuations derived from techniques in which the significant inputs are unobservable. Level3 fair values reflect the Variable Account’s own assumptions about the assumptions that market participants would use in pricing the asset or liability (including assumptions about risk). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.As of December 31, 2011, all of the Variable Account’s investments are in funds for which quoted prices are available in an active market.Therefore, all investments have been categorized as Level 1. There were no transfers in and out of Level 1 and Level 2 fair value measurements. The characterization of the underlying securities held by the funds in accordance with the Fair Value Measurements and Disclosures topic of the FASB ASC differs from the characterization of an investment in the fund. Realized gains on investments include realized gain distributions received from the respective funds and gains on the sale of fund shares as determined by the average cost method.Realized gain distributions are reinvested in the respective funds. Dividend distributions received from the funds are reinvested in additional shares of the funds and are recorded as income to the Variable Account on the ex-dividend date. A Flexible Fixed Option and a Fixed Period Accounts Option are available to deferred annuity contract owners.These accounts are comprised of equity and fixed income investments, which are part of the general assets of Allianz Life of New York.The liabilities of the Fixed Account, including the guaranteed minimum rate of return on the Fixed Account of 3%, are part of the general obligations of Allianz Life of New York and are not included in the Variable Account. Certain of the sub-accounts invest in Investment Options that invest in various forms of fixed income securities, including mortgage backed securities. These types of securities may present a variety of potential risks, including credit risk, extension and prepayment risk, and interest rate risk. Recently, certain types of mortgage backed securities, such as structured investment vehicles (SIVs), subprime mortgage backed bonds, and commercial paper backed by mortgage backed securities have experienced losses as a result of defaults on underlying mortgages and a lack of liquidity. These securities have also been subject to price declines resulting from lack of a trading market for the securities. As a result of the lack of liquidity, it is possible that certain securities may become more difficult to value. It is possible that these types of securities may continue to experience price declines as a result of defaults and lack of liquidity. (Continued) 62 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 Available investment options, including the date the investment option became available for each product, as of December 31, 2011, are listed in the following table: Fund Allianz Advantage Allianz Charter II NY Allianz High Five NY Allianz Opportunity Allianz Valuemark II Allianz Valuemark IV Allianz Vision NY Alger American Capital Appreciation Portfolio 1/22/2001 N/A N/A N/A 11/11/1999 11/11/1999 N/A Alger American LargeCap Growth Portfolio 1/22/2001 N/A N/A N/A 11/11/1999 11/11/1999 N/A Alger American MidCap Growth Portfolio 1/22/2001 N/A N/A N/A N/A N/A N/A Alger American SmallCap Growth Portfolio 1/22/2001 N/A N/A N/A N/A N/A N/A AZL Allianz AGIC Opportunity Fund 5/1/2002 12/1/2003 3/19/2007 10/4/2002 N/A 5/1/2002 9/24/2007 AZL Balanced Index Strategy Fund 10/23/2009 10/23/2009 10/23/2009 10/23/2009 N/A N/A 10/23/2009 AZL BlackRock Capital Appreciation Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 10/23/2009 10/23/2009 8/23/2007 AZL Columbia Mid Cap Value Fund 5/1/2006 5/1/2006 3/19/2007 5/1/2006 N/A N/A 9/24/2007 AZL Columbia Small Cap Value Fund 5/3/2004 5/3/2004 3/19/2007 5/3/2004 N/A 5/3/2004 9/24/2007 AZL Davis New York Venture Fund 11/5/2001 12/1/2003 3/19/2007 10/4/2002 11/5/2001 11/5/2001 9/24/2007 AZL Dreyfus Equity Growth Fund 11/5/2001 12/1/2003 3/19/2007 10/4/2002 11/5/2001 11/5/2001 9/24/2007 AZL Eaton Vance Large Cap Value Fund 5/1/2001 12/1/2003 3/19/2007 10/4/2002 5/1/2001 5/1/2001 9/24/2007 AZL Franklin Small Cap Value Fund 5/1/2003 12/1/2003 3/19/2007 5/1/2003 N/A 5/1/2003 9/24/2007 AZL Franklin Templeton Founding Strategy Plus Fund 10/23/2009 10/23/2009 N/A 10/23/2009 N/A N/A 10/23/2009 AZL Fusion Balanced Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 N/A N/A 9/24/2007 AZL Fusion Conservative Fund 10/23/2009 10/23/2009 N/A 10/23/2009 N/A N/A 10/23/2009 AZL Fusion Growth Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 N/A N/A 9/24/2007 AZL Fusion Moderate Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 N/A N/A 9/24/2007 AZL Gateway Fund N/A N/A N/A N/A N/A N/A 9/17/2010 AZL Growth Index Strategy Fund 10/23/2009 10/23/2009 10/23/2009 10/23/2009 N/A N/A 10/23/2009 AZL International Index Fund 10/23/2009 10/23/2009 10/23/2009 10/23/2009 N/A N/A 10/23/2009 AZL Invesco Equity and Income Fund 5/3/2004 5/3/2004 3/19/2007 5/3/2004 N/A 5/3/2004 9/24/2007 AZL Invesco Growth and Income Fund 5/1/2001 12/1/2003 3/19/2007 10/4/2002 5/1/2001 5/1/2001 9/24/2007 AZL Invesco International Equity Fund 5/1/2002 12/1/2003 3/19/2007 10/4/2002 10/23/2009 5/1/2002 9/24/2007 AZL J.P.Morgan International Opportunities Fund 5/1/2003 12/1/2003 3/19/2007 5/1/2003 N/A 5/1/2003 9/24/2007 AZL JPMorgan U.S. Equity Fund 5/3/2004 5/3/2004 3/19/2007 5/3/2004 10/23/2009 5/3/2004 9/24/2007 AZL MFS Investors Trust Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 N/A 5/1/2007 9/24/2007 AZL Mid Cap Index Fund N/A N/A N/A N/A N/A N/A 9/17/2010 AZL Money Market Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 11/5/2001 11/5/2001 9/24/2007 AZL Morgan Stanley Global Real Estate Fund 5/1/2006 5/1/2006 3/19/2007 5/1/2006 N/A N/A 9/24/2007 AZL Morgan Stanley Mid Cap Growth fund 5/1/2001 12/1/2003 3/19/2007 10/4/2002 5/1/2001 5/1/2001 9/24/2007 AZL S&P 500 Index Fund 5/1/2007 5/1/2007 5/1/2007 5/1/2007 5/1/2007 5/1/2007 9/24/2007 AZL Schroder Emerging Markets Equity Fund CL 1 N/A N/A N/A N/A 5/1/2007 5/1/2007 N/A AZL Schroder Emerging Markets Equity Fund CL 2 5/1/2006 5/1/2006 3/19/2007 5/1/2006 N/A N/A 9/24/2007 AZL Small Cap Stock Index Fund 5/1/2007 5/1/2007 5/1/2007 5/1/2007 N/A 5/1/2007 9/24/2007 AZL Turner Quantitative Small Cap Growth Fund 5/2/2005 5/2/2005 3/19/2007 5/2/2005 N/A N/A 9/24/2007 BlackRock Global Allocations V.I. Fund 5/1/2008 5/1/2008 5/1/2008 5/1/2008 N/A N/A 5/1/2008 Columbia Variable Portfolio – Select Smaller-Cap Value Fund 3/11/2011 N/A N/A 3/11/2011 N/A 3/11/2011 N/A Columbia Variable Portfolio – Seligman Global Technology Fund 1/22/2001 N/A N/A N/A N/A N/A N/A (Continued) 63 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 Fund Allianz Advantage Allianz Charter II NY Allianz High Five NY Allianz Opportunity Allianz Valuemark II Allianz Valuemark IV Allianz Vision NY Davis VA Financial Portfolio 1/22/2001 12/1/2003 3/19/2007 10/4/2002 N/A 5/1/2002 9/24/2007 Davis VA Value Portfolio 1/22/2001 N/A N/A 10/4/2002 N/A 5/1/2002 N/A Fidelity VIP FundsManager 50% Portfolio N/A N/A N/A N/A N/A N/A 1/21/2011 Fidelity VIP FundsManager 60% Portfolio N/A N/A N/A N/A N/A N/A 1/21/2011 Franklin Global Real Estate Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/6/1991 8/17/1998 N/A Franklin Growth and Income Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/6/1991 8/17/1998 N/A Franklin High Income Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/6/1991 8/17/1998 9/24/2007 Franklin Income Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/1/2003 5/1/2003 5/1/2003 9/24/2007 Franklin Large Cap Growth Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 5/1/1996 8/17/1998 N/A Franklin Rising Dividends Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 1/27/1992 8/17/1998 N/A Franklin Small Cap Value Securities Fund 1/22/2001 12/1/2003 N/A 10/4/2002 5/1/1998 8/17/1998 N/A Franklin Small-Mid Cap Growth Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 11/1/1995 8/17/1998 N/A Franklin Templeton VIP Founding Funds Allocation Fund 9/21/2007 9/21/2007 9/21/2007 9/21/2007 N/A N/A 9/24/2007 Franklin U.S. Government Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 9/6/1991 8/17/1998 9/24/2007 Invesco V.I. Capital Appreciation Fund 1/22/2001 N/A N/A N/A 5/1/2006 5/1/2006 N/A Invesco V.I. Core Equity Fund 5/1/2006 N/A N/A N/A N/A N/A N/A Invesco Van Kampen LIT Capital Growth Portfolio 5/1/2001 N/A N/A N/A 5/1/2001 5/1/2001 N/A Jennison Portfolio 4/30/2010 4/30/2010 4/30/2010 4/30/2010 4/30/2010 4/30/2010 N/A JPMIT International Equity Fund 4/24/2009 N/A N/A N/A N/A N/A N/A JPMorgan Insurance Trust U.S. Equity Portfolio 4/24/2009 N/A N/A N/A N/A N/A N/A Mutual Shares Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/4/2002 11/8/1996 8/17/1998 9/24/2007 Oppenheimer Global Securities Fund/VA 1/22/2001 N/A N/A 10/4/2002 N/A 5/1/2002 N/A Oppenheimer High Income Fund/VA 1/22/2001 12/1/2003 3/19/2007 10/4/2002 N/A 5/1/2002 N/A Oppenheimer Main Street Fund/VA 1/22/2001 N/A N/A 10/4/2002 N/A 5/1/2002 N/A PIMCO EqS Pathfinder Portfolio 10/18/2010 10/18/2010 10/18/2010 10/18/2010 10/18/2010 10/18/2010 10/18/2010 PIMCO VIT All Asset Portfolio 5/3/2004 5/3/2004 3/19/2007 5/3/2004 N/A 5/3/2004 9/24/2007 PIMCO VIT Commodity RealReturn Strategy Portfolio 5/2/2005 5/2/2005 3/19/2007 5/2/2005 N/A N/A 9/24/2007 PIMCO VIT Emerging Markets Bond Portfolio 5/2/2005 5/2/2005 3/19/2007 5/2/2005 N/A N/A 9/24/2007 PIMCO VIT Global Advantage Strategy Bond Portfolio N/A N/A N/A N/A N/A N/A 7/22/2011 PIMCO VIT Global Bond Portfolio 5/2/2005 5/2/2005 3/19/2007 5/2/2005 N/A N/A 9/24/2007 PIMCO VIT Global Multi-Asset Portfolio 10/23/2009 10/23/2009 N/A 10/23/2009 N/A N/A 10/23/2009 PIMCO VIT High Yield Portfolio 1/22/2001 12/1/2003 3/19/2007 10/4/2002 11/5/2001 11/5/2001 9/24/2007 PIMCO VIT Real Return Portfolio 5/1/2003 12/1/2003 3/19/2007 5/1/2003 N/A 5/1/2003 9/24/2007 PIMCO VIT Total Return Portfolio 1/22/2001 12/1/2003 3/19/2007 10/4/2002 11/5/2001 11/5/2001 9/24/2007 PIMCO VIT Unconstrained Bond Portfolio N/A N/A N/A N/A N/A N/A 7/22/2011 SP International Growth Portfolio 1/22/2001 12/1/2003 3/19/2007 10/4/2002 12/15/2000 12/15/2000 N/A Templeton Foreign Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/1/2003 5/1/2003 5/1/2003 N/A Templeton Global Bond Securities Fund 1/22/2001 5/1/2007 5/1/2007 5/1/2007 9/6/1991 8/17/1998 9/24/2007 Templeton Growth Securities Fund 1/22/2001 12/1/2003 3/19/2007 10/1/2003 5/1/2003 5/1/2003 9/24/2007 (Continued) 64 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 For the years ended December 31, 2011 and 2010, several funds changed their name as summarized, with the effective date of the change, in the following table: Current Fund Name Prior Fund Name Effective Date AZL Growth Index Strategy Fund AZL Moderate Index Strategy Fund April 30, 2010 AZL Invesco International Equity Fund AZL AIM International Equity Fund April 30, 2010 Invesco V.I. Capital Appreciation Fund AIM V.I. Capital Appreciation Fund April 30, 2010 Invesco V.I. Core Equity Fund AIM V.I. Core Equity Fund April 30, 2010 Invesco V.I. International Growth Fund AIM V.I. International Growth Fund April 30, 2010 AZL Allianz AGIC Growth Fund AZLOCC Growth Fund July 16, 2010 AZLAllianz AGIC Opportunity Fund AZL OCC Opportunity Fund July 16, 2010 AZL Morgan Stanley Global Real Estate Fund AZL Van Kampen Global Real Estate Fund July 16, 2010 AZL Morgan Stanley International Equity Fund AZL Van Kampen International Equity Fund July 16, 2010 AZL Morgan Stanley Mid Cap Growth Fund AZL Van Kampen Mid Cap Growth Fund July 16, 2010 Invesco Van Kampen LIT Capital Growth Portfolio Van Kampen LIT Capital Growth Portfolio July 16, 2010 AZL JPMorgan International Opportunities Fund AZL Morgan Stanley International Equity Fund May 2, 2011 AZL Invesco Equity and Income Fund AZL Van Kampen Equity and Income Fund May 2, 2011 AZL Invesco Growth and Income Fund AZL Van Kampen Growth and Income Fund May 2, 2011 Columbia Variable Portfolio – Seligman Global Technology Fund Seligman Global Technology Portfolio July 22, 2011 Columbia Variable Portfolio – Select Smaller-Cap Value Fund Seligman Variable Portfolio – Smaller-Cap Value Fund July 22, 2011 During the years ended December 31, 2011 and 2010, the following funds were closed to new money: Fund Date Closed AZL Allianz Global Investors Select Fund April 30, 2010 Mutual Global Discovery Securities Fund December 17, 2010 PIMCO VIT Emerging Markets Bond Portfolio May 2, 2011 PIMCO VIT Global Bond Portfolio May 2, 2011 Franklin High Income Securities Fund May 2, 2011 During the years ended December 31, 2011 and 2010, the following funds were added as available options: Fund Date Opened Jennison Portfolio April 30, 2010 AZL Gateway Fund September 17, 2010 AZL Mid Cap Index Fund September 17, 2010 PIMCO EqS Pathfinder Portfolio October 15, 2010 Fidelity VIP FundsManager 50% Portfolio January 21, 2011 Fidelity VIP FundsManager 60% Portfolio January 21, 2011 Seligman Variable Portfolio – Smaller-Cap Value Fund March 11, 2011 PIMCO VIT Global Advantage Strategy Bond Portfolio July 22, 2011 PIMCO VIT Unconstrained Bond Portfolio July 22, 2011 (Continued) 65 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 For the years ended December 31, 2011 and 2010, several funds merged or were replaced.The fund names and effective dates of the mergers or replacements are summarized in the following table: Closed Fund Receiving Fund Date Merged OpCap Mid Cap Portfolio AZL Van Kampen Mid Cap Value Fund April 30, 2010 SP Strategic Partners Focused Growth Portfolio Jennison Portfolio April 30, 2010 Templeton Global Asset Allocation Fund AZL Money Market April 30, 2010 AZL Allianz AGIC Growth Fund AZL BlackRock Capital Appreciation Fund October 15, 2010 AZL Allianz Global Investors Select Fund AZL Balanced Index Strategy Fund October 15, 2010 Franklin Zero Coupon 2010 Fund AZL Money Market December 17, 2010 Seligman Small-Cap Value Portfolio Seligman Variable Portfolio – Smaller-Cap Value Fund March 11, 2011 Mutual Global Discovery Securities Fund PIMCO EqS Pathfinder Portfolio September 16, 2011 Contracts in Annuity Payment Period Annuity reserves are computed for currently payable contracts according to the 1983 and 2000 Individual Annuity Mortality Tables, using an assumed investment return (AIR) equal to the AIR of the specific contracts, either 3%, 4.5%, or 5%.Charges to annuity reserves for mortality and risk expense are reimbursed to Allianz Life of New York if the reserves required are less than originally estimated.If additional reserves are required, Allianz Life of New York reimburses the account. Bonus Allianz Opportunity contract owners receive a bonus of 6% on each purchase payment. Expenses All Mortality and Expense Risk (M&E) charges and administrative charges are annualized rates that are calculate and assess daily as a percentage of each Investment Option’s net asset value. The M&E charge and administrative charge for Allianz Advantage can be summarized as follows: The Allianz Advantage was launched in January 2001 and sales were discontinued in May 2010. The Allianz Advantage Original Contract was available from January 2001 to February 19, 2004. For Allianz Advantage Original Contracts without an Enhanced Death Benefit (EDB) endorsement, the death benefit is equal to the contract value. For Advantage Original Contracts with an EDB endorsement if the owner was age 80 or older at issue, the death benefit is the greater of contract value, or total purchase payments less withdrawals. For Original Contracts with an EDB endorsement if the owner was age 79 or younger at issue, the death benefit is either the contract value, or the greater of: a) total purchase payments less withdrawals, or b) the highest contract anniversary value. The most recently offered Allianz Advantage contract replaced the Original Contract beginning in February 2004. The most recently offered contract automatically provided a Traditional Guaranteed Minimum Death Benefit (Traditional GMDB) where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. For an additional charge, the owner could instead select the optional Enhanced GMDB where the death benefit is the greater of the current contract value or the highest contract anniversary value. The most recently offered Allianz Advantage contracts also provided a choice of either the Traditional Guaranteed Benefit Package (Traditional GBP) or the Enhanced Guaranteed Benefit Package (Enhanced GBP) for an additional charge. The GBPs include a Guaranteed Minimum Income Benefit (GMIB) and a Guaranteed Partial Withdrawal Benefit (GPWB). The GBPs provide guarantees on future income that can be accessed through partial withdrawals under the GPWB or through annuity payments under the GMIB. Under the Traditional GBP, income is based on total purchase payments adjusted for partial withdrawals. Under the Enhanced GBP, income is based on the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 7%. For Allianz Advantage contracts issued from February 19, 2004 to April 28, 2006, income under the Enhanced GBP is based on the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by either 3% or 5%. Charges during the Accumulation Phase (includes 0.15% of administrative charge) are as follows: Most Recently Offered Contract without a GBP Most Recently Offered Contract with the Traditional GBP Most Recently Offered Contract with the Enhanced GBP Traditional GMDB 1.65% 1.85% 2.35% Enhanced GMDB 1.85% 2.00% 2.50% The M&E charges for the Original Contracts during the Accumulation Phase (includes 0.15% of administrative charge) is 1.49%. The charges during the Annuity Phase if the owner takes variable annuity payments are 1.65% for the most recently offered Allianz Advantage Contract; and the charges are 1.40% for the Original Contract. (Continued) 66 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 The M&E charge for Allianz Charter II NY can be summarized as follows: The Allianz Charter II NY was launched in May 2004 and sales were discontinued in May 2010. The Allianz Charter II NY contract automatically provided a Traditional GMDB where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. For an additional charge, the owner could instead select the optional Enhanced GMDB where the death benefit is the greater of the current contract value or the highest contract anniversary value. Allianz Charter II NY contracts also offered a choice of either the Traditional Guaranteed Benefit Package (Traditional GBP) or the Enhanced Guaranteed Benefit Package (Enhanced GBP) for an additional charge. The GBPs include a GMIB and a Guaranteed Partial Withdrawal Benefit (GPWB). The GBPs provide guarantees on future income that can be accessed through partial withdrawals under the GPWB or through annuity payments under the GMIB. Under the Traditional GBP, income is based on total purchase payments adjusted for partial withdrawals. Under the Enhanced GBP, income is based on the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 7%. For Allianz Charter II NY contracts issued from May 3, 2004 to April 28, 2006, income under the Enhanced GBP is based on the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by either 3% or 5%. M&E charges during the Accumulation Phase are as follows: Contracts without a GBP Contracts with the Traditional GBP Contracts with the Enhanced GBP Traditional GMDB 1.75% 1.95% 2.45% Enhanced GMDB 1.95% 2.10% 2.60% The M&E charge during the Annuity Phase if the owner takes variable annuity payments is 1.75%. The M&E charge for Allianz High Five NY can be summarized as follows: The Allianz High Five NY was launched in March 2007 and sales were discontinued in March 2009. The contract automatically provided a Traditional GMDB where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. For an additional charge, the owner could instead select the optional Enhanced GMDB where the death benefit is the greater of: a) current contract value, b) total purchase payments adjusted for partial withdrawals, or c) the highest contract anniversary value. Allianz High Five NY also automatically provided Living Guarantees unless the owner elected otherwise at contract issue. The Living Guarantees include the Guaranteed Account Value Benefit (GAV Benefit), and the Guaranteed Withdrawal Benefit (GWB). There are no additional fees or charges associated with the Living Guarantees. However, the contract values are monitored daily and amounts are systematically transfered between the selected investment options and the Fixed Period Accounts (FPAs) to support the Living Guarantees. The GAV Benefit guarantees that beginning on the fifth contract anniversary, and on each subsequent contract anniversary until the contract ends or the owner takes a Full Annuitization, the contract value will be at least equal to an amount called the Guaranteed Account Value (GAV) from five years ago, reduced by subsequent withdrawals. The GAV is initially equal to the purchase payments received within 90 days of contract issue. The GAV is recalculated on each contract anniversary to equal the greater of: a) the previous GAV adjusted for subsequent purchase payments and partial withdrawals, or b) the current contract value. The GAV Benefit does not provide any protection until the fifth and subsequent Contract Anniversaries, and does not lock in any investment gains until at least five years after they occur. The GWB guarantees a minimum level of income through partial withdrawals. M&E charges during the Accumulation Phase are as follows: Base Contract Contract with the Short Withdrawal Charge Option Traditional GMDB 1.25% 1.75% Enhanced GMDB 1.45% 1.95% The M&E charge during the Annuity Phase if the owner takes variable annuity payments is 1.25%. The M&E charge for Allianz Opportunity can be summarized as follows: The Allianz Opportunity was launched in October 2002 and sales were discontinued in May 2010. The Allianz Opportunity contract automatically provided a Traditional GMDB where the death benefit is based on the greater of contract value or total purchase payments, not including any bonus, adjusted for partial withdrawals. For an additional charge, the owner could instead select the optional Enhanced GMDB where the death benefit is the greater of the current contract value or the highest contract anniversary value. Allianz Opportunity contracts also offered a choice of either the Traditional GBP or the Enhanced GBP for an additional charge. The GBPs include a GMIB and a GPWB. The GBPs provide guarantees on future income that can be accessed through partial withdrawals under the GPWB or through annuity payments under the GMIB. Under the Traditional GBP, income is based on total purchase payments, not including any bonus, adjusted for partial withdrawals. Under the Enhanced GBP, income is based on the greater of: a) the highest contract anniversary value, or b) total purchase payments, not including any bonus, adjusted for partial withdrawals increased annually by 7%. For Opportunity contracts issued from February 19, 2004 to April 28, 2006, income under the Enhanced GBP is based on the greater of: a) the highest contract anniversary value, or b) total purchase payments, not including any bonus, adjusted for partial withdrawals increased annually by either 3% or 5%. M&E charges during the Accumulation Phase are as follows: Contracts without a GBP Contracts with the Traditional GBP Contracts with the Enhanced GBP Traditional GMDB 1.90% 2.10% 2.60% Enhanced GMDB 2.10% 2.25% 2.75% (Continued) 67 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 The M&E charge during the Annuity Phase if the owner takes variable annuity payments is 1.90% The M&E charge and administrative charge for Allianz Valuemark II can be summarized as follows: The Allianz Valuemark II contract was available from September 1991 to August 1998. Allianz Valuemark II contracts provided a death benefit of the greater of: a) total purchase payments less withdrawals, or b) the highest contract value from any fifth contract anniversary. Charges during the Accumulation Phase and during the Annuity Phase if the owner takes variable annuity payments (includes a 0.15% administrative charge) are 1.40%. The M&E charge and administrative charge for Allianz Valuemark IV can be summarized as follows: The Allianz Valuemark IV contract was available from August 1998 to January 2001. For Allianz Valuemark IV contracts without an EDB endorsement the death benefit is equal to the contract value. For Allianz Valuemark IV contracts with an EDB endorsement if the owner was age 81 or older at issue, the death benefit is the greater of contract value, or total purchase payments less withdrawals. For Allianz Valuemark IV contracts with an EDB endorsement if the owner was age 80 or younger at issue, the death benefit is the contract value or the greater of: a) total purchase payments less withdrawals, or b) the highest contract anniversary value. Charges during the Accumulation Phase and Annuity Phase (includes 0.15% of administrative charge) are as follows: Charges during the Accumulation Phase Charges during the Annuity Phase if the owner takes variable annuity payment 1.49% 1.25% The M&E charge for Allianz VisionNY can be summarized as follows: The Allianz Vision NY contract was launched in October of 2007 and included the following optional benefits: Lifetime Plus Benefit, Quarterly Value Death Benefit, Bonus Option and Short Withdrawal Charge Option. In May 2008, Target Date Retirement Benefit and No Withdrawal Charge Option became available. In July 2008, Lifetime Plus 8 Benefit became available. In January 2009, Target Date Retirement Benefit was replaced with Target Date 10 Benefit and the additional M&E charge for Lifetime Plus 8 Benefit increased. In March 2009, all optional benefits were discontinued except Bonus Option, Short Withdrawal Charge Option and Quarterly Value Death Benefit. In August 2009, No Withdrawal Charge Option again became available and Investment Protector and Income Protector also became available. Investment Protector and Income Protector have a separate rider charge based on the Target Value or Benefit Base, rather than an additional M&E charge. In March 2010, Quarterly Value Death Benefit was discontinued. In September 2010, the Maximum Anniversary Death Benefit became available. Allianz Vision NY Base Contract provides a Traditional Death Benefit or the owner can instead select the Maximum Anniversary Death Benefit for an additional M&E charge, which locks in the highest contract value on the Contract Anniversary. The Maximum Anniversary Death Benefit became available in September 2010, and also requires selection of Investment Protector or Income Protector. The Allianz Vision NY also allows the owner to select at issue for an additional M&E charge either: a) Bonus Option that provides a 6% bonus that increases the withdrawal charge period from seven years to nine years, b) Short Withdrawal Charge Option that shortens the withdrawal charge period from seven years to four years, or c) No Withdrawal Charge Option that eliminates the withdrawal charge. The current No Withdrawal Charge Option also requires selection of Investment Protector or Income Protector. The prior No Withdrawal Charge Option that was available before August 2009,required selection of a Target Date Benefit or a Lifetime Benefit. Investment Protector and the Target Date Benefits provide a future guarantee of contract value. Income Protector and the Lifetime Benefits are designed for those who want lifetime income and continued access to both contract value and a death benefit for a period of time, as opposed to annuity payments that provide higher periodic lifetime income payments but eliminate both contract value and death benefit. (Continued) 68 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 M&E & Rider charges during the Accumulation Phase are as follows: Contract Annual Expenses Charges M&E Charges Base Contract 1.40% Additional charges for optional benefits: Maximum Anniversary Death Benefit 0.30% Bonus Option 0.50% Short Withdrawal Charge Option 0.25% No Withdrawal Charge Option 0.35% Quarterly Value Death Benefit 0.30% Target Date 10 Benefit 0.55% Target Date Retirement Benefit 0.40% Lifetime Plus Benefit: Single Lifetime Plus Payments 0.70% Joint Lifetime Plus Payments 0.85% Lifetime Plus 8 Benefit: Single Lifetime Plus Payments 0.95% Joint Lifetime Plus Payments 1.10% Lifetime Plus 8 Benefit: Single Lifetime Plus Payments (1) 0.80% Joint Lifetime Plus Payments (2) 0.95% Rider Charges Investment Protector (08.09) 0.80% Investment Protector (05.11) 0.90% Income Protector: Single Lifetime Plus Payments 1.05% Joint Lifetime Plus Payments 1.20% On the benefit date the current M&E charge reduces to 0.70% On the benefit date the current M&E charge reduces to 0.85% The M&E charges during the Annuity Phase if the owner takes variable annuity payments are 1.40% for a Contract without the Bonus Option, and 1.90% for a Contract with the Bonus Option. Contract Base Expenses A contract maintenance charge is paid by the contract owner annually from each deferred annuity contract by liquidating accumulation units at the end of the contract year and at the time of full surrender.A portion of this charge is deducted from each annuity payment during the annuity phase. The amount of the charge is $30 each year for all the contracts. The contract maintenance charge is not assessed if the Contract Value is at least$100,000 for Allianz Opportunity, Allianz Valuemark II and Allianz Vision NY contracts; $75,000 for Allianz Charter II NY and Allianz High Five NY contracts; and $50,000 for Allianz Advantage and Allianz Valuemark IV contracts . These contract charges are reflected in the Statements of Changes in Net Assets as contract maintenance charges. Contract maintenance charges deducted during the years ended December 31, 2011 and 2010, were $189,000 and $165,000 respectively. A rider charge is assessed during the Accumulation Phase for Allianz Vision NY contracts with Investment Protector or Income Protector, which were made available with the contract in August 2009. Investment Protector is designed for persons who are concerned about market fluctuations and want the benefit of a level of protection for the principal invested regardless of how the market performs. Investment Protector accomplishes this by periodically locking in a portion of any anniversary investment gains effective as of a future date. To realize this benefitthe owner must continue to hold the contract until the future date. Income Protector is designed for those who want both a guaranteed level of lifetime income (called Lifetime Plus Payments) that can begin shortly after selection of the benefit if certain age restrictions are met, and continued access to both contract value and a death benefit for a period of time. The rider charge is an annualized rate that is accrued on a daily basis as a percentage of the Target Value under Investment Protector, or as a percentage of the Benefit Base under Income Protector. The rider charge is calculated daily beginning on the day after the rider effective date.The rider charge is assessed quarterly and deducted for each quarter on the earlier of the following: at the end of the last business day immediately before the quarterly anniversary; or when the final rider charge is deducted. The rider charge reduces the contract value, but not any of the guaranteed values under the optional benefits (for example, it does not reduce the Target Value or Benefit Base). The charge deducted for Investment Protector was 0.80%. The current charge deducted for Investment Protector (as of May 2010) is 0.90%. The current charge deducted for Income Protector is 1.05% for single Lifetime Plus Payments and 1.20% for joint Lifetime Plus Payments. A withdrawal charge is deducted at the time of withdrawal for withdrawals taken during the Accumulation Phase on Allianz Advantage, Allianz Charter II NY, Allianz Opportunity, Allianz High Five NY , Allianz Valuemark II, Allianz Valuemark IV, and Allianz Vision NY annuity contracts. If the withdrawal is a partial withdrawa,l the charge is (Continued) 69 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 deducted from the contract value. If the withdrawal is a full withdrawal, the charge is deducted from the amount withdrawn. The amount of the withdrawal charge is shown below. For the Allianz Advantage Original Contracts and the Allianz Valuemark IV Contract, the withdrawal charge also applies to liquidations taken during the annuity phase. Withdrawal charges are as follows: Complete Years Since Payment Allianz Advantage and Allianz Valuemark IV Allianz Charter II NY Allianz High Five NY* Allianz Opportunity Allianz Valuemark II Allianz Vision NY** 0 6% 8% 8% 8.5% 5% 8.5% 1 6% 7% 7.5% 8.5% 5% 8.5% 2 6% 0% 7% 8.5% 4% 7.5% 3 5% 0% 6% 8% 3% 6.5% 4 4% 0% 5% 7% 1.5% 5% 5 3% 0% 4% 6% 0% 4% 6 2% 0% 3% 5% 0% 3% 7 0% 0% 0% 4% 0% 0% 8 0% 0% 0% 3% 0% 0% 9+ 0% 0% 0% 0% 0% 0% * This is the withdrawal charge for the Base Contract. The withdrawal charge for the a Contract with the Short Withdrawal Charge Option is 8.5%, 7.5%, 5.5%, 3.0%, and 0%. ** This is the withdrawal charge for the Base Contract. The withdrawal charge for the a Contract with the Bonus Option is 8.5%, 8.5%, 8.5%, 8.0%, 7.0%, 6.0%, 5.0%, 4.0%, 3.0%, and 0%. The withdrawal charge for the a Contract with the Short Withdrawal Charge Option is 8.5%, 7.5%, 5.5%, 3.0%, and 0%. There is no withdrawal charge for a contract with the No Withdrawal Charge Option. Total withdrawal charges paid by the contract owners during the years ended December31, 2011 and 2010, were $866,857and $672,841, respectively. Allianz Valuemark IV and Allianz Advantage contracts include a waiver of withdrawal charge benefit if any owner becomes totally disabled after the first contract year. Allianz Vision NY also includes a waiver of withdrawal charge benefit for nursing home confinement or diagnosis of a terminal illness after the first contract year. A free withdrawal privilege (or partial withdrawal privilege) is available that allows owners to withdraw a certain amount each year during the Accumulation Phase without incurring a withdrawal charge under the Allianz Advantage, Allianz Opportunity, Allianz High Five NY, Allianz Valuemark II, Allianz Valuemark IV, and Allianz Vision NY contracts. The amount that can be withdrawn differs between the contracts. For Allianz Valuemark IV and Allianz Advantage, each year the owner can withdraw 15% of the previous contract anniversaries contract value, less any previous withdrawals taken during the current year that were not subject to a withdrawal charge. For Allianz High Five NY, each year the owner can withdraw 10% of total purchase payments, less any amount previously withdrawn under the partial withdrawal privilege in the same year. For Allianz Opportunity, each year the owner can withdraw 10% of total purchase payments, not including any bonus, less any previous withdrawals taken during the year that were not subject to a withdrawal charge. For Allianz Valuemark II, each year the owner can withdraw 15% of total purchase payments, less any previous withdrawals taken during the year; if the owner does not take any withdrawals during a given year the full 15% carries over to the next year. For Allianz Vision NY, each year the owner can withdraw 12% of total purchase payments, less any amount previously withdrawn under the partial withdrawal privilege in the same year. Currently, twelve free transfers are permitted each contract year. Thereafter, the fee is $25 per transfer (or, if less, 2% of the amount transferred for Allianz Valuemark II, Allianz Valuemark IV and Allianz Advantage). The follow transfers do not count against any allowed free transfers and are not subject to a transfer fee: dollar cost averaging transfers, flexible rebalancing transfers, GAV Transfers under the Allianz High Five NY Living Guarantees, or quarterly rebalancing transfers for Target Date Benefits, Lifetime Benefits, Investment Protector or Income Protector. Total transfer charges during the years ended December31, 2011 and 2010, were $728 and $522, respectively. Net transfers (to)/from the general account were $(5,244,000) and $(1,584,000), for the years ended December31, 2011 and 2010, respectively. Premium taxes are not currently assessed in the State of New York. However, Allianz Life of New York reserves the right to make a deduction to reimburse itself for premium taxes if the owner lives in a state where premium taxes are due. Premium taxes or other taxes payable to a state or other governmental entity will be charged against the contract values. Allianz Life of New York may, at its sole discretion, pay taxes when due and deduct that amount from the contract value at a later date. Payment at an earlier date does not waive any right Allianz Life of New York may have to deduct such amounts at a later date. A rescission is defined as a contract that is returned to Allianz Life of New York and canceled within the free-look period, generally within 10days. 3. FEDERAL INCOME TAXES Operations of the Variable Account form a part of the Allianz Life of New York, which is taxed as a life insurance company under the Internal Revenue Code (theCode). Under current law, no federal income taxes are payable with respect to the Variable Account. Under the principles set forth in Internal Revenue Service Ruling81-225 and Section817(h) of the Code and regulations thereunder, Allianz Life of New York understands that it will be treated as owner of the assets invested in the Variable Account for federal income tax purposes, with the result that earnings and gains, if any, derived from those assets will not be included in an annuitant’s gross income until amounts are received pursuant to an annuity. (Continued) 70 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 4.PURCHASES AND SALES OF INVESTMENTS (IN THOUSANDS) The cost of purchases and proceeds from sales of investments for the year ended December 31, 2011, are as follows: Cost of Purchases Proceeds from Sales Alger American Capital Appreciation Portfolio $- $4 Alger American LargeCap Growth Portfolio 1 39 Alger American MidCap Growth Portfolio - 1 Alger American SmallCap Growth Portfolio - - AZL Allianz AGIC Opportunity Fund AZL Balanced Index Strategy Fund AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Franklin Small Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL J.P.Morgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund BlackRock Global Allocations V.I. Fund (Continued) 71 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 Cost of Purchases Proceeds from Sales Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Variable Portfolio – Seligman Global Technology Fund - - Davis VA Financial Portfolio Davis VA Value Portfolio 31 70 Fidelity VIP FundsManager 50% Portfolio 32 Fidelity VIP FundsManager 60% Portfolio Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund 78 Franklin Rising Dividends Securities Fund Franklin Small Cap Value Securities Fund 47 Franklin Small-Mid Cap Growth Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Invesco V.I. Capital Appreciation Fund - 24 Invesco V.I. Core Equity Fund 1 1 Invesco Van Kampen LIT Capital Growth Portfolio - 1 Jennison Portfolio 35 40 JPMIT International Equity Fund - - JPMorgan Insurance Trust U.S. Equity Portfolio - - Mutual Global Discovery Securities Fund Mutual Shares Securities Fund Oppenheimer Global Securities Fund/VA 40 Oppenheimer High Income Fund/VA Oppenheimer Main Street Fund/VA 33 PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Commodity RealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Seligman Small-Cap Value Portfolio - SP International Growth Portfolio 3 8 Templeton Foreign Securities Fund Templeton Global Bond Securities Fund Templeton Growth Securities Fund (Continued) 72 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 5.CONTRACT TRANSACTIONS – ALL PRODUCTS ACCUMULATION UNIT ACTIVITY (IN THOUSANDS) Transactions in units for each sub-account, excluding units for annuitized contracts, for the years ended December 31, 2011 and 2010, are as follows: Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Contract Transactions Purchase payments - Transfers between funds - Surrenders and terminations - - - Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - - - Alger American SmallCap Growth Portfolio AZL Allianz AGIC Growth Fund AZL Allianz AGIC Opportunity Fund Contract Transactions Purchase payments - - - 3 32 14 Transfers between funds - Surrenders and terminations - - - Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - - - AZL Allianz Global Investors Select Fund AZL Balanced Index Strategy Fund AZL BlackRock Capital Appreciation Fund Contract Transactions Purchase payments - 71 Transfers between funds - Surrenders and terminations - Rescissions - - Bonus (Includes Recaptures) - 1 6 7 2 1 Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - 36 AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund Contract Transactions Purchase payments 46 30 93 Transfers between funds 92 34 9 Surrenders and terminations Rescissions - - - Bonus (Includes Recaptures) 2 1 - - - 1 Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 77 52 8 34 (Continued) 73 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Franklin Small Cap Value Fund Contract Transactions Purchase payments 76 28 99 67 66 37 Transfers between funds 95 14 Surrenders and terminations Rescissions - - - Bonus (Includes Recaptures) - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 89 10 24 21 AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund Contract Transactions Purchase payments Transfers between funds 88 Surrenders and terminations Rescissions Bonus (Includes Recaptures) 8 5 16 14 2 6 Contract Maintenance Charges - Rider charge Total Net Contract Transactions AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Gateway Fund Contract Transactions Purchase payments 87 49 Transfers between funds 19 41 31 Surrenders and terminations - Rescissions - - Bonus (Includes Recaptures) - 1 19 34 2 - Contract Maintenance Charges - - - Rider charge - - Total Net Contract Transactions 7 80 AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund Contract Transactions Purchase payments 67 38 Transfers between funds 45 47 Surrenders and terminations Rescissions - Bonus (Includes Recaptures) 9 7 - - 3 4 Contract Maintenance Charges - Rider charge - - Total Net Contract Transactions 86 (Continued) 74 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL J.P.Morgan International Opportunities Fund Contract Transactions Purchase payments 39 21 83 60 56 22 Transfers between funds - Surrenders and terminations Rescissions - - - Bonus (Includes Recaptures) 1 - 1 2 - - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 3 6 AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund Contract Transactions Purchase payments 38 19 44 38 92 3 Transfers between funds 2 6 8 Surrenders and terminations - Rescissions - Bonus (Includes Recaptures) 1 - 1 1 1 - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 13 84 10 AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund Contract Transactions Purchase payments 78 36 88 73 Transfers between funds 91 Surrenders and terminations Rescissions Bonus (Includes Recaptures) 20 46 - - - 1 Contract Maintenance Charges - Rider charge - - Total Net Contract Transactions 16 AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 Contract Transactions Purchase payments 8 - 97 Transfers between funds Surrenders and terminations Rescissions - - - Bonus (Includes Recaptures) 1 1 - - 1 2 Contract Maintenance Charges - Rider charge - - - Total Net Contract Transactions (Continued) 75 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund BlackRock Global Allocations V.I. Fund Contract Transactions Purchase payments 60 55 18 18 Transfers between funds 70 14 Surrenders and terminations Rescissions - - - Bonus (Includes Recaptures) 1 1 - - 12 20 Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 96 24 Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio Contract Transactions Purchase payments - 2 12 Transfers between funds 60 - - - Surrenders and terminations - - - Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 58 - - - Davis VA Value Portfolio Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Contract Transactions Purchase payments - Transfers between funds - 25 - - Surrenders and terminations - - Rescissions - Bonus (Includes Recaptures) - - 1 - 2 - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - - Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Contract Transactions Purchase payments 2 - - 1 82 Transfers between funds 5 18 20 Surrenders and terminations Rescissions - Bonus (Includes Recaptures) - 1 1 Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 29 (Continued) 76 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Rising Dividends Securities Fund Contract Transactions Purchase payments 29 - 2 3 2 Transfers between funds 18 Surrenders and terminations Rescissions - Bonus (Includes Recaptures) 1 - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 76 Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Contract Transactions Purchase payments - - - 3 60 Transfers between funds - Surrenders and terminations Rescissions - Bonus (Includes Recaptures) - 1 - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions Franklin U.S. Government Fund Franklin Zero Coupon Fund 2010 Invesco V.I. Capital Appreciation Fund Contract Transactions Purchase payments - 5 - - Transfers between funds 8 - - - Surrenders and terminations - Rescissions - Bonus (Includes Recaptures) 2 3 - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - Invesco V.I. Core Equity Fund Invesco Van Kampen LIT Capital Growth Portfolio Jennison Portfolio Contract Transactions Purchase payments - Transfers between funds - 3 30 Surrenders and terminations - Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - 30 (Continued) 77 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 JPMIT International Equity Fund JPMorgan Insurance Trust U.S. Equity Portfolio Mutual Global Discovery Securities Fund Contract Transactions Purchase payments - 14 92 Transfers between funds - Surrenders and terminations - - - Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - - - 8 Mutual Shares Securities Fund OpCap Mid Cap Portfolio Oppenheimer Global Securities Fund/VA Contract Transactions Purchase payments 90 43 - 36 - - Transfers between funds - 1 Surrenders and terminations - Rescissions - Bonus (Includes Recaptures) - 1 - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - Oppenheimer High Income Fund/VA Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio Contract Transactions Purchase payments - 28 - Transfers between funds 5 5 Surrenders and terminations - Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 5 PIMCO VIT All Asset Portfolio PIMCO VIT Commodity RealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio Contract Transactions Purchase payments 66 Transfers between funds 21 10 Surrenders and terminations Rescissions - - Bonus (Includes Recaptures) 3 4 - 1 3 4 Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 22 (Continued) 78 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Portfolio Contract Transactions Purchase payments - Transfers between funds - - Surrenders and terminations - - Rescissions - - Bonus (Includes Recaptures) - - 2 1 6 6 Contract Maintenance Charges - Rider charge - - Total Net Contract Transactions - 76 PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions - Bonus (Includes Recaptures) 3 1 6 4 5 8 Contract Maintenance Charges - Rider charge Total Net Contract Transactions 93 PIMCO VIT Unconstrained Bond Portfolio Seligman Small-Cap Value Portfolio SP International Growth Portfolio Contract Transactions Purchase payments - Transfers between funds 50 - - - Surrenders and terminations - - Rescissions - Bonus (Includes Recaptures) 2 - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - - SP Strategic Partners Focused Growth Portfolio Templeton Foreign Securities Fund Templeton Global Asset Allocation Fund Contract Transactions Purchase payments - - - 3 - - Transfers between funds - 7 - Surrenders and terminations - - - Rescissions - Bonus (Includes Recaptures) - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - - (Continued) 79 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 Templeton Global Bond Securities Fund Templeton Growth Securities Fund Total All Funds Contract Transactions Purchase payments 34 20 Transfers between funds 49 46 Surrenders and terminations Rescissions - - Bonus (Includes Recaptures) 2 1 - - Contract Maintenance Charges - Rider charge - - Total Net Contract Transactions 70 (Continued) 80 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 6. FINANCIAL HIGHLIGHTS A summary of units outstanding (in thousands), unit values, net assets (in thousands), ratios, and total returns for variable annuity contracts for the years ended December 31, 2011, 2010, 2009, 2008, and 2007, is as follows: At December 31 For the years ended December 31 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Alger American Capital Appreciation Portfolio 20 to 0.11% 1.40% to 1.49% -1.77% to -1.68% 20 to 0.50% 1.40% to 1.49% 12.34% to 12.44% 21 to 0.00% 1.40% to 1.49% 48.87% to 49.00% 23 to 0.00% 1.40% to 1.49% -45.95% to -45.90% 23 to 0.00% 1.40% to 1.49% 31.55% to 31.67% Alger American LargeCap Growth Portfolio 7 to 1.18% 1.40% to 1.49% -1.82% to -1.73% 12 to 0.86% 1.40% to 1.49% 11.71% to 11.81% 16 to 0.83% 1.40% to 1.49% 45.39% to 45.52% 25 to 0.00% 1.40% to 1.49% -46.95% to -46.90% 28 to 0.29% 1.40% to 1.49% 18.16% to 18.27% Alger American MidCap Growth Portfolio 3 to 0.33% 1.49% to 1.49% -9.63% to -9.63% 3 to 0.00% 1.49% to 1.49% 17.62% to 17.62% 3 to 0.00% 1.49% to 1.49% 49.46% to 49.46% 5 to 0.00% 1.49% to 1.49% -58.97% to -58.97% 5 to 0.00% 1.49% to 1.49% 29.60% to 29.60% Alger American SmallCap Growth Portfolio - to $1 0.00% 1.49% to 1.49% -4.61% to -4.61% - to $1 0.00% 1.49% to 1.49% 23.44% to 23.44% - to $1 0.00% 1.49% to 1.49% 43.35% to 43.35% - to $1 0.00% 1.49% to 1.49% -47.39% to -47.39% - to $2 0.00% 1.49% to 1.49% 15.50% to 15.50% AZL Allianz AGIC Opportunity Fund to 0.00% 1.25% to 3.30% -14.40% to -12.63% to 0.00% 1.25% to 3.30% 14.93% to 17.31% to 0.00% 1.25% to 3.30% 52.97% to 56.14% to 0.00% 1.25% to 3.15% -48.80% to -47.81% to 0.00% 1.25% to 3.05% 5.37% to 8.33% AZL Balanced Index Strategy Fund to 0.78% 1.25% to 3.30% -0.91% to 1.14% to 0.00% 1.25% to 3.30% 6.91% to 9.13% to 0.00% 1.25% to 3.30% 0.84% to 1.23% AZL BlackRock Capital Appreciation Fund to 0.00% 1.25% to 3.30% -12.05% to -10.24% to 0.05% 1.25% to 3.30% 15.33% to 17.72% to 0.00% 1.25% to 3.30% 31.06% to 33.77% to 0.00% 1.25% to 3.15% -38.35% to -37.16% to 0.00% 1.25% to 3.05% 7.34% to 9.54% (Continued) 81 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** AZL Columbia Mid Cap Value Fund to 0.89% 1.25% to 3.30% -6.69% to -4.76% to 0.69% 1.25% to 3.30% 18.68% to 21.14% to 0.92% 1.25% to 3.30% 28.01% to 30.66% to 0.59% 1.25% to 3.15% -53.64% to -52.75% 95 to 0.00% 1.25% to 3.05% 0.50% to 2.56% AZL Columbia Small Cap Value Fund to 0.75% 1.25% to 3.30% -9.25% to -7.38% to 0.34% 1.25% to 3.30% 21.84% to 24.37% to 0.28% 1.25% to 3.30% 20.65% to 23.14% to 0.49% 1.25% to 3.15% -34.20% to -32.93% to 0.28% 1.25% to 3.05% -11.20% to -9.25% AZL Davis NY Venture Fund to 0.88% 1.25% to 3.30% -7.30% to -5.39% to 2.50% 1.25% to 3.30% 8.41% to 10.65% to 0.81% 1.25% to 3.30% 27.55% to 30.19% to 0.97% 1.25% to 3.15% -42.35% to -41.24% to 0.40% 1.25% to 3.05% 0.78% to 3.77% AZL Dreyfus Equity Growth Fund to 0.33% 1.25% to 3.30% -6.33% to -4.39% to 0.40% 1.25% to 3.30% 18.93% to 21.40% to 0.53% 1.25% to 3.30% 30.38% to 33.09% to 0.30% 1.25% to 3.15% -43.45% to -42.36% to 0.06% 1.25% to 3.05% 5.24% to 8.36% AZL Eaton Vance Large Cap Value Fund to 0.96% 1.25% to 3.30% -7.55% to -5.64% to 1.11% 1.25% to 3.30% 6.26% to 8.46% to 3.25% 1.25% to 3.30% 22.42% to 24.96% to 2.11% 1.25% to 3.15% -38.17% to -36.98% to 1.29% 1.25% to 3.05% -5.38% to -2.42% AZL Franklin Small Cap Value Fund to 0.58% 1.25% to 3.30% -7.03% to -5.11% to 0.76% 1.25% to 3.30% 22.98% to 25.53% to 1.76% 1.25% to 3.30% 26.37% to 28.99% to 1.14% 1.25% to 3.15% -35.79% to -34.56% to 0.54% 1.25% to 3.05% -7.46% to -5.14% AZL Franklin Templeton Founding Strategy Plus Fund to 0.21% 1.40% to 3.30% -5.01% to -3.20% to 2.97% 1.40% to 3.30% 6.45% to 8.49% 71 to 1.56% 1.40% to 3.30% 1.82% to 2.18% (Continued) 82 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** AZL Fusion Balanced Fund to 2.48% 1.25% to 3.30% -4.11% to -2.13% to 2.96% 1.25% to 3.30% 7.47% to 9.69% to 2.04% 1.25% to 3.30% 22.60% to 25.14% to 2.45% 1.25% to 3.15% -29.70% to -28.35% to 1.61% 1.25% to 3.05% 3.65% to 5.78% AZL Fusion Conservative Fund to 1.61% 1.40% to 3.30% -2.62% to -0.75% to 0.00% 1.40% to 3.30% 7.36% to 9.42% 15 to 2.63% 1.40% to 3.30% 1.18% to 1.54% AZL Fusion Growth Fund to 1.84% 1.25% to 3.30% -7.52% to -5.61% to 1.73% 1.25% to 3.30% 9.24% to 11.50% to 2.28% 1.25% to 3.30% 27.91% to 30.55% to 1.56% 1.25% to 3.15% -40.84% to -39.70% to 0.51% 1.25% to 3.05% 2.34% to 4.43% AZL Fusion Moderate Fund to 1.82% 1.25% to 3.30% -5.99% to -4.04% to 1.91% 1.25% to 3.30% 8.12% to 10.36% to 1.97% 1.25% to 3.30% 25.55% to 28.15% to 2.38% 1.25% to 3.15% -35.01% to -33.76% to 1.04% 1.25% to 3.05% 3.10% to 5.21% AZL Gateway Fund to 0.00% 1.40% to 3.30% -0.28% to 1.63% 80 to 7.35% 1.40% to 3.30% 2.35% to 2.91% AZL Growth Index Strategy Fund to 0.57% 1.25% to 3.30% -3.23% to -1.23% to 0.00% 1.25% to 3.30% 9.74% to 12.01% to 0.00% 1.25% to 3.30% 1.36% to 1.76% AZL International Index Fund to 1.25% 1.25% to 3.30% -15.60% to -13.86% to 0.83% 1.25% to 3.30% 3.64% to 5.79% to 0.00% 1.25% to 3.30% -1.05% to -0.67% AZL Invesco Equity and Income Fund to 1.34% 1.25% to 3.30% -5.35% to -3.39% to 1.40% 1.25% to 3.30% 8.11% to 10.35% to 2.56% 1.25% to 3.30% 18.86% to 21.32% to 2.72% 1.25% to 3.15% -26.29% to -24.87% to 1.45% 1.25% to 3.05% -0.27% to 1.92% (Continued) 83 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** AZL Invesco Growth and Income Fund to 0.88% 1.25% to 3.30% -5.12% to -3.16% to 0.87% 1.25% to 3.30% 8.72% to 10.97% to 2.55% 1.25% to 3.30% 19.63% to 22.11% to 2.06% 1.25% to 3.15% -34.94% to -33.69% to 1.07% 1.25% to 3.05% -0.68% to 2.43% AZL Invesco International Equity Fund to 0.99% 1.25% to 3.30% -10.32% to -8.46% to 0.47% 1.25% to 3.30% 8.87% to 11.12% to 1.52% 1.25% to 3.30% 29.97% to 32.66% to 0.51% 1.25% to 3.15% -43.33% to -42.24% to 0.54% 1.25% to 3.05% 10.92% to 14.04% AZL J.P.Morgan International Opportunities Fund to 0.68% 1.25% to 3.30% -16.21% to -14.48% to 0.46% 1.25% to 3.30% 2.51% to 4.63% to 6.91% 1.25% to 3.30% 22.22% to 24.75% to 2.03% 1.25% to 3.15% -30.79% to -29.45% to 0.00% 1.25% to 3.05% 6.27% to 8.93% AZL JPMorgan U.S. Equity Fund to 0.70% 1.25% to 3.30% -5.36% to -3.41% to 0.59% 1.25% to 3.30% 9.30% to 11.56% to 0.36% 1.25% to 3.30% 29.37% to 32.05% to 1.02% 1.25% to 3.15% -40.59% to -39.44% to 0.54% 1.25% to 3.05% 0.44% to 2.65% AZL MFS Investors Trust Fund to 0.65% 1.25% to 3.30% -5.38% to -3.43% to 0.14% 1.25% to 3.30% 7.41% to 9.63% to 0.03% 1.25% to 3.30% 46.88% to 49.92% to 0.12% 1.25% to 3.15% -41.97% to -40.85% to 0.19% 1.25% to 3.05% 7.15% to 9.35% AZL Mid Cap Index Fund 94 to 0.47% 1.40% to 3.15% -5.34% to -3.67% 10 to 0.00% 1.40% to 3.15% 15.36% to 15.95% AZL Money Market Fund to 0.00% 1.25% to 3.30% -3.24% to -1.24% to 0.01% 1.25% to 3.30% -3.24% to -1.23% to 0.23% 1.25% to 3.30% -3.04% to -1.03% to 2.35% 1.25% to 3.15% -0.74% to 1.17% to 4.70% 1.25% to 3.05% 1.64% to 3.49% (Continued) 84 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** AZL Morgan Stanley Global Real Estate Fund to 3.15% 1.25% to 3.30% -12.86% to -11.06% to 2.48% 1.25% to 3.30% 16.94% to 19.36% to 1.64% 1.25% to 3.30% 35.64% to 38.45% to 1.80% 1.25% to 3.15% -47.52% to -46.51% to 0.39% 1.25% to 3.05% -11.63% to -9.82% AZL Morgan Stanley Mid Cap Growth Fund to 0.36% 1.25% to 3.30% -9.59% to -7.72% to 0.00% 1.25% to 3.30% 28.20% to 30.85% to 0.00% 1.25% to 3.30% 52.55% to 55.71% to 0.31% 1.25% to 3.15% -50.12% to -49.16% to 0.01% 1.25% to 3.05% 18.24% to 21.93% AZL S&P 500 Index Fund to 1.31% 1.25% to 3.30% -1.74% to 0.47% to 1.43% 1.25% to 3.30% 10.85% to 13.16% to 0.42% 1.25% to 3.30% 21.29% to 23.95% to 0.00% 1.25% to 3.15% -39.56% to -38.33% 72 to 4.97% 1.25% to 3.05% -2.38% to -1.03% AZL Schroder Emerging Markets Equity Fund CL 1 to 0.97% 1.40% to 1.49% -18.32% to -18.24% to 0.79% 1.40% to 1.49% 10.94% to 11.04% to 0.33% 1.40% to 1.49% 69.91% to 70.06% to 0.00% 1.40% to 1.49% -52.53% to -52.49% 2 to 0.00% 1.40% to 1.49% 20.98% to 21.05% AZL Schroder Emerging Markets Equity Fund CL 2 to 0.67% 1.25% to 3.30% -19.95% to -18.30% to 0.58% 1.25% to 3.30% 8.75% to 11.01% to 0.23% 1.25% to 3.30% 66.20% to 69.64% to 0.15% 1.25% to 3.15% -53.38% to -52.49% to 0.02% 1.25% to 3.05% 26.10% to 28.69% AZL Small Cap Stock Index Fund to 0.53% 1.25% to 3.30% -2.95% to -0.95% to 0.61% 1.25% to 3.30% 21.42% to 23.93% to 0.00% 1.25% to 3.30% 20.79% to 23.29% to 1.09% 1.25% to 3.15% -33.09% to -31.80% 50 to 1.54% 1.25% to 3.05% -7.84% to -6.61% AZL Turner Quantitative Small Cap Growth Fund to 0.05% 1.25% to 3.30% -8.46% to -6.57% to 0.00% 1.25% to 3.30% 24.65% to 27.23% to 0.00% 1.25% to 3.30% 27.13% to 29.77% to 0.00% 1.25% to 3.15% -45.11% to -44.06% 77 to 0.00% 1.25% to 3.05% 2.64% to 4.75% (Continued) 85 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** BlackRock Global Allocations V.I. Fund to 2.88% 1.25% to 3.30% -6.76% to -4.83% to 1.64% 1.25% to 3.30% 6.20% to 8.40% to 3.00% 1.25% to 3.30% 16.99% to 19.41% to 5.61% 1.25% to 3.15% -21.88% to -20.89% Columbia Variable Portfolio – Select Smaller-Cap Value Fund 58 to 0.00% 1.49% to 2.75% -14.01% to -13.13% Columbia Variable Portfolio – Seligman Global Technology Fund 1 to $8 0.00% 1.49% to 1.49% -7.14% to -7.14% 1 to $8 0.00% 1.49% to 1.49% 13.81% to 13.81% 1 to $7 0.00% 1.49% to 1.49% 59.97% to 59.97% 1 to $5 0.00% 1.49% to 1.49% -41.14% to -41.14% 1 to $8 0.00% 1.49% to 1.49% 13.73% to 13.73% Davis VA Financial Portfolio to 1.30% 1.25% to 3.30% -10.94% to -9.10% to 0.84% 1.25% to 3.30% 7.49% to 9.72% to 0.93% 1.25% to 3.30% 36.60% to 39.43% to 0.00% 1.25% to 3.15% -48.03% to -47.03% to 0.97% 1.25% to 3.05% -8.88% to -7.22% Davis VA Value Portfolio 21 to 0.80% 1.49% to 2.75% -6.77% to -5.59% 26 to 1.15% 1.49% to 2.75% 9.71% to 11.10% 28 to 0.81% 1.49% to 2.75% 27.60% to 29.22% 36 to 0.74% 1.49% to 2.75% -41.95% to -41.21% 55 to 0.70% 1.49% to 2.75% 1.78% to 3.08% Fidelity VIP FundsManager 50% Portfolio to 4.53% 1.40% to 3.30% -4.19% to -2.46% Fidelity VIP FundsManager 60% Portfolio to 4.16% 1.40% to 3.30% -5.75% to -4.05% Franklin Global Real Estate Securities Fund to 7.71% 1.25% to 2.75% -8.21% to -6.76% to 2.95% 1.25% to 2.75% 17.69% to 19.55% to 12.97% 1.25% to 2.75% 15.85% to 17.75% to 1.30% 1.25% to 2.75% -43.96% to -43.03% to 2.44% 1.25% to 2.75% -23.02% to -21.76% Franklin Growth and Income Securities Fund to 3.84% 1.25% to 2.75% -0.36% to 1.22% to 3.77% 1.25% to 2.75% 13.51% to 15.31% to 5.21% 1.25% to 2.75% 23.12% to 25.06% to 3.48% 1.25% to 2.75% -36.91% to -35.86% to 2.39% 1.25% to 2.75% -6.33% to -4.81% (Continued) 86 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Franklin High Income Securities Fund to 6.35% 1.25% to 3.30% 1.17% to 3.26% to 6.47% 1.25% to 3.30% 9.58% to 12.13% to 6.45% 1.25% to 3.30% 38.06% to 41.01% to 10.72% 1.25% to 3.15% -25.76% to -24.24% to 6.97% 1.25% to 3.05% 0.09% to 1.58% Franklin Income Securities Fund to 5.63% 1.25% to 3.30% -0.93% to 1.29% to 6.73% 1.25% to 3.30% 9.01% to 11.30% to 8.29% 1.25% to 3.30% 31.19% to 34.00% to 5.39% 1.25% to 3.15% -31.84% to -30.39% to 3.56% 1.25% to 3.05% 0.93% to 2.56% Franklin Large Cap Growth Securities Fund to 0.83% 1.25% to 2.75% -4.17% to -2.59% to 0.98% 1.25% to 2.75% 8.56% to 10.29% to 1.61% 1.25% to 2.75% 26.21% to 28.23% to 1.48% 1.25% to 2.75% -36.31% to -35.30% to 0.87% 1.25% to 2.75% 3.33% to 5.04% Franklin Rising Dividends Securities Fund to 1.64% 1.25% to 2.75% 3.13% to 4.82% to 1.74% 1.25% to 2.75% 17.37% to 19.26% to 1.65% 1.25% to 2.75% 14.16% to 16.04% to 2.00% 1.25% to 2.75% -29.08% to -27.96% to 2.47% 1.25% to 2.75% -5.34% to -3.78% Franklin Small Cap Value Securities Fund to 0.76% 1.40% to 2.75% -6.36% to -4.86% to 0.80% 1.40% to 2.75% 24.74% to 26.70% to 1.85% 1.40% to 2.75% 25.65% to 27.74% to 1.24% 1.40% to 2.75% -34.84% to -33.81% to 0.76% 1.40% to 2.75% -5.04% to -3.50% Franklin Small-Mid Cap Growth Securities Fund to 0.00% 1.25% to 2.75% -7.41% to -5.92% to 0.00% 1.25% to 2.75% 24.16% to 26.16% to 0.00% 1.25% to 2.75% 39.68% to 41.95% to 0.00% 1.25% to 2.75% -44.06% to -43.15% to 0.00% 1.25% to 2.75% 8.21% to 9.95% Franklin Templeton VIP Founding Funds Allocation Fund to 0.01% 1.25% to 3.30% -4.73% to -2.76% to 2.49% 1.25% to 3.30% 6.67% to 8.88% to 2.61% 1.25% to 3.30% 26.02% to 28.63% to 4.03% 1.25% to 3.15% -37.86% to -36.67% to 0.00% 1.25% to 3.05% -8.36% to -7.47% (Continued) 87 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Franklin U.S. Government Fund to 3.15% 1.25% to 3.30% 2.26% to 4.49% to 3.33% 1.25% to 3.30% 1.87% to 4.09% to 3.88% 1.25% to 3.30% -0.25% to 1.90% to 4.87% 1.25% to 3.15% 4.24% to 6.41% to 4.79% 1.25% to 3.05% 3.16% to 10.40% Invesco V.I. Capital Appreciation Fund 26 to 0.15% 1.40% to 1.49% -9.27% to -9.19% 29 to 0.52% 1.40% to 1.49% 13.78% to 13.88% 33 to 0.54% 1.40% to 1.49% 19.29% to 19.40% 39 to 0.00% 1.40% to 1.49% -43.35% to -43.29% 48 to 0.00% 1.40% to 1.49% 10.35% to 10.45% Invesco V.I. Core Equity Fund 5 to 0.97% 1.49% to 1.49% -1.54% to -1.54% 5 to 1.75% 1.49% to 1.49% 7.93% to 7.93% 6 to 1.59% 1.49% to 1.49% 26.40% to 26.40% 8 to 2.46% 1.49% to 1.49% -31.18% to -31.18% 8 to 0.75% 1.49% to 1.49% 6.51% to 6.51% Invesco Van Kampen LIT Capital Growth Portfolio - to $4 0.00% 1.40% to 1.49% -7.77% to -7.69% - to $4 0.00% 1.40% to 1.49% 17.80% to 17.90% - to $4 0.00% 1.40% to 1.49% 63.19% to 63.34% - to $2 0.00% 1.40% to 1.49% -49.87% to -49.82% 1 to $5 0.00% 1.40% to 1.49% 14.91% to 15.01% Jennison Portfolio 30 to 0.00% 1.25% to 2.75% -2.79% to -1.33% 30 to 0.00% 1.25% to 2.75% 5.71% to 6.78% JPMIT International Equity Fund - - to - - 0.00% 1.49% to 1.49% -12.75% to -12.75% - - to - - 0.00% 1.49% to 1.49% 5.57% to 5.57% 1 to 1.52% 1.49% to 1.49% 39.23% to 39.23% JPMorgan Insurance Trust U.S. Equity Portfolio 1 to 1.20% 1.49% to 1.49% -3.31% to -3.31% 1 to 0.00% 1.49% to 1.49% 11.90% to 11.90% 1 to 0.00% 1.49% to 1.49% 32.43% to 32.43% Mutual Shares Securities Fund to 2.38% 1.25% to 3.30% -4.25% to -2.17% to 1.61% 1.25% to 3.30% 7.58% to 9.92% to 2.01% 1.25% to 3.30% 21.96% to 24.59% to 3.10% 1.25% to 3.15% -39.06% to -37.81% to 1.55% 1.25% to 3.05% 0.13% to 4.75% (Continued) 88 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Oppenheimer Global Securities Fund/VA 79 to 1.29% 1.49% to 2.75% -10.77% to -9.64% 83 to 1.49% 1.49% to 2.75% 12.82% to 14.25% to 2.19% 1.49% to 2.75% 35.98% to 37.70% to 1.60% 1.49% to 2.75% -41.81% to -41.07% to 1.49% 1.49% to 2.75% 3.42% to 4.74% Oppenheimer High Income Fund/VA to 11.91% 1.25% to 2.75% -4.98% to -3.55% to 3.97% 1.25% to 2.75% 11.70% to 13.39% to 0.00% 1.25% to 2.75% 21.92% to 23.76% to 7.09% 1.25% to 2.75% -79.25% to -78.94% 53 to 8.16% 1.25% to 2.75% -2.83% to -1.35% Oppenheimer Main Street Fund/VA to 0.90% 1.49% to 2.75% -2.72% to -1.49% to 1.14% 1.49% to 2.75% 12.96% to 14.39% to 1.87% 1.49% to 2.75% 24.81% to 26.39% to 1.52% 1.49% to 2.75% -40.14% to -39.38% to 1.07% 1.49% to 2.75% 1.58% to 2.87% PIMCO EqS Pathfinder Portfolio to 0.19% 1.25% to 3.15% -7.67% to -5.86% 5 to 0.00% 1.25% to 3.15% 1.73% to 2.12% PIMCO VIT All Asset Portfolio to 7.50% 1.25% to 3.30% -1.35% to 0.69% to 8.18% 1.25% to 3.30% 9.42% to 11.69% to 8.40% 1.25% to 3.30% 17.63% to 20.06% to 6.74% 1.25% to 3.15% -18.46% to -16.89% to 7.39% 1.25% to 3.05% 5.06% to 6.97% PIMCO VIT Commodity RealReturn Strategy Portfolio to 14.36% 1.25% to 3.30% -10.55% to -8.70% to 14.43% 1.25% to 3.30% 20.48% to 22.98% to 6.35% 1.25% to 3.30% 36.93% to 39.77% to 4.84% 1.25% to 3.15% -45.54% to -44.49% to 4.84% 1.25% to 3.05% 19.52% to 21.70% PIMCO VIT Emerging Markets Bond Portfolio to 5.33% 1.25% to 3.30% 2.89% to 5.01% to 4.78% 1.25% to 3.30% 8.53% to 10.78% to 5.80% 1.25% to 3.30% 26.35% to 28.97% to 6.54% 1.25% to 3.15% -17.25% to -15.66% to 5.76% 1.25% to 3.05% 2.63% to 4.50% (Continued) 89 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** PIMCO VIT Global Advantage Strategy Bond Portfolio to 0.65% 1.40% to 3.30% -3.26% to -2.44% PIMCO VIT Global Bond Portfolio to 2.55% 1.25% to 3.30% 4.09% to 6.24% to 2.70% 1.25% to 3.30% 8.03% to 10.27% to 3.13% 1.25% to 3.30% 13.07% to 15.41% to 3.33% 1.25% to 3.15% -3.93% to -2.08% 99 to 3.39% 1.25% to 3.05% 6.43% to 8.38% PIMCO VIT Global Multi-Asset Portfolio to 1.90% 1.40% to 3.30% -4.92% to -3.10% to 4.91% 1.40% to 3.30% 7.74% to 9.81% 79 to 1.08% 1.40% to 3.30% 0.34% to 0.70% PIMCO VIT High Yield Portfolio to 6.98% 1.25% to 3.30% 0.02% to 2.08% to 7.26% 1.25% to 3.30% 10.79% to 13.08% to 8.59% 1.25% to 3.30% 34.31% to 38.69% to 7.88% 1.25% to 3.15% -25.92% to -24.49% to 7.00% 1.25% to 3.05% 0.39% to 2.22% PIMCO VIT Real Return Portfolio to 2.06% 1.25% to 3.30% 8.06% to 10.30% to 1.42% 1.25% to 3.30% 4.60% to 6.77% to 3.13% 1.25% to 3.30% 14.55% to 16.92% to 3.51% 1.25% to 3.15% -9.94% to -8.21% to 4.70% 1.25% to 3.05% 7.33% to 9.29% PIMCO VIT Total Return Portfolio to 2.64% 1.25% to 3.30% 0.26% to 2.33% to 2.41% 1.25% to 3.30% 4.61% to 6.77% to 5.03% 1.25% to 3.30% 10.37% to 12.65% to 4.44% 1.25% to 3.15% 1.54% to 3.50% to 4.82% 1.25% to 3.05% 5.48% to 7.40% PIMCO VIT Unconstrained Bond Portfolio to 1.02% 1.40% to 3.30% -2.18% to -1.36% SP International Growth Portfolio 32 to 0.46% 1.25% to 2.75% -17.61% to -16.37% 33 to 0.95% 1.25% to 2.75% 10.72% to 12.40% 33 to 1.03% 1.25% to 2.75% 32.74% to 34.74% 46 to 1.55% 1.25% to 2.75% -51.83% to -51.10% 55 to 0.43% 1.25% to 2.75% 15.88% to 17.64% (Continued) 90 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding **** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Templeton Foreign Securities Fund to 1.90% 1.25% to 2.75% -13.05% to -11.69% to 2.04% 1.25% to 2.75% 5.47% to 7.16% to 3.58% 1.25% to 2.75% 33.32% to 35.43% to 2.59% 1.25% to 2.75% -42.00% to -41.07% to 2.14% 1.25% to 2.75% 12.31% to 14.17% Templeton Global Bond Securities Fund to 5.47% 1.25% to 3.30% -4.08% to -1.99% to 1.40% 1.25% to 3.30% 10.73% to 13.11% to 13.96% 1.25% to 3.30% 14.83% to 17.33% to 4.97% 1.25% to 3.15% 2.90% to 4.98% to 2.76% 1.25% to 3.05% 7.48% to 15.16% Templeton Growth Securities Fund to 1.39% 1.25% to 3.30% -9.99% to -8.09% to 1.52% 1.25% to 3.30% 3.91% to 6.24% to 3.30% 1.25% to 3.30% 26.85% to 29.51% to 1.89% 1.25% to 3.15% -44.12% to -42.94% to 1.44% 1.25% to 3.05% -0.96% to 4.43% * These amounts represent the dividends, excluding distributions of capital gains, received by the sub-account from the underlying mutual fund, net of management fees assessed by the fund manager, divided by the average net assets. These ratios exclude those expenses, such as M&E and administrative charges, that result in direct reductions in the unit values. The recognition of investment income by the subaccount is affected by the timing of the declaration of dividends by the underlying fund in which the sub-accounts invest. Net investment income ratios may be calculated by applying applicable expense ratios. ** These ratios represent the annualized contract expenses of the separate account, consisting primarily of mortality and expense risk and administrative charges, for each period indicated. The ratios include only those expenses that result in a direct reduction to unit values. Charges made directly to contract owner accounts through the redemption of units such as the contract maintenance charges and rider charges for the optional benefits Investment Protector and Income Protector, and expenses of the underlying funds are excluded. Rider charges are calculated daily beginning on the day after the rider effective date, and deducted for each quarter on the earlier of the following: at the end of the Business Day immediately before the Quarterly Anniversary, or when the final rider charge is deducted. The rider charges for the optional benefits Investment Protector and Income Protector range between 0.80% and 1.20% and are excluded from the expense ratio. Refer to footnote 2 for further details related to these rider charges. Mortality and expense risk and administrative charges for all funds in annuitized contracts are set at 1.40% and are excluded from the expense ratio. *** These amounts represent the total return for the periods indicated, including changes in the value of the underlying fund, and reflect contract expenses of the variable account. The total return does not include any expenses assessed through the redemption of units, inclusion of these expenses in the calculation would result in a reduction in the total return presented. Investment options with a date notation indicate the effective date of that investment option in the variable account. The total return is calculated for the period indicated or from the effective date through the end of the reporting period and is not annualized. **** Units Outstanding excludes units for annuitized contracts. Total Net Assets includes the net assets of the annuitized contracts.Total net assets of annuitized contracts at December 31, 2011, 2010, 2009, 2008 and 2007, are $731, $946, $903, $795,and $1,315, respectively. 1. Period from May 1, 2007 (fund commencement) to December 31, 2007 2. Period from September 20, 2007 (fund commencement) to December 31, 2007 3. Period from May 1, 2008 (fund commencement) to December 31, 2008 4. Period from April 23, 2009 (fund commencement) to December 31, 2009 5. Period from October 23, 2009 (fund commencement) to December 31, 2009 6. Period from April 30, 2010 (fund commencement) to December 31, 2010 7. Period from September 17, 2010 (fund commencement) to December 31, 2010 8. Period from October 15, 2010 (fund commencement) to December 31, 2010 (Continued) 91 ALLIANZ LIFE OF NY VARIABLE ACCOUNT C OF ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK Notes to the Financial Statements December 31, 2011 9. Period from January 21, 2011 (fund commencement) to December 31, 2011 Period from March 11, 2011 (fund commencement) to December 31, 2011 Periodfrom July 22, 2011 (fund commencement) to December 31, 2011 7.SUBSEQUENT EVENTS The Company has evaluated subsequent events through the date the financial statements were issued. No material subsequent events have occurred since December 31, 2011, that requires adjustment to the financial statements. 92
